Exhibit 10.22

 

 

TRUST AGREEMENT

 

dated as of August 4, 2004

 

among

 

MORTGAGEIT, INC.,
as a Depositor

 

and

 

MORTGAGEIT HOLDINGS, INC.,
as a Depositor

 

and

 

WILMINGTON TRUST COMPANY,
as Owner Trustee

 

MORTGAGEIT SPV I

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

ARTICLE II AUTHORITY TO EXECUTE AND PERFORM VARIOUS DOCUMENTS; DECLARATION OF
STATUTORY TRUST BY THE BANK

 

 

 

 

SECTION 2.1.

Declaration of Statutory Trust by the Bank

 

SECTION 2.2.

Transfer of Trust Estate to Owner Trustee

 

SECTION 2.3.

Authority to Execute and Perform Various Documents

 

SECTION 2.4.

Execution and Delivery of Owner Trust Certificates.

 

SECTION 2.5.

Activities of the Trust

 

SECTION 2.6.

Status of Sub-Trust Estates and Sub-Trusts

 

 

 

 

ARTICLE III RECEIPT, DISTRIBUTION AND APPLICATION  OF INCOME FROM THE TRUST
ESTATE

 

 

 

 

SECTION 3.1.

Distribution of Payments

 

SECTION 3.2.

Access to Certain Documentation and Information

 

SECTION 3.3.

Compliance with Withholding Requirements

 

SECTION 3.4.

Reimbursement for Cross-Payments

 

 

 

 

ARTICLE IV DUTIES OF THE OWNER TRUSTEE

 

 

 

 

SECTION 4.1.

Notice of Certain Events: Action by the Owner Trustee

 

SECTION 4.2.

Action Required Only if Owner Trustee is Indemnified

 

SECTION 4.3.

No Duties Except as Specified in Agreement or Instructions

 

 

 

 

ARTICLE V THE OWNER TRUSTEE

 

 

 

 

SECTION 5.1.

Acceptance of Trust and Duties

 

SECTION 5.2.

Limited Representations or Warranties of the Owner Trustee

 

SECTION 5.3.

Certain Duties and Responsibilities

 

SECTION 5.4.

Reliance: Advice of Counsel

 

SECTION 5.5.

Not Acting in Individual Capacity

 

SECTION 5.6.

Books and Records; Tax Election

 

 

 

 

ARTICLE VI COMPENSATION, REIMBURSEMENT AND  INDEMNIFICATION OF THE OWNER TRUSTEE

 

 

 

 

SECTION 6.1.

Compensation of the Owner Trustee

 

SECTION 6.2.

Reimbursement and Indemnification of the Owner Trustee

 

SECTION 6.3.

Not Obligations of the Trust

 

 

 

 

ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST

 

 

 

 

SECTION 7.1.

Termination

 

 

i

--------------------------------------------------------------------------------


 

SECTION 7.2.

Further Assurances by the Owner Trustee upon Termination.

 

SECTION 7.3.

Insolvency of a Certificateholder

 

SECTION 7.4.

Event of Default

 

 

 

 

ARTICLE VIII SUCCESSOR OWNER TRUSTEES, CO-OWNER TRUSTEES  AND SEPARATE OWNER
TRUSTEES

 

 

 

 

SECTION 8.1.

Resignation of the Owner Trustee; Appointment of Successor

 

SECTION 8.2.

Co-Trustees and Separate Trustee

 

SECTION 8.3.

Notice

 

 

 

 

ARTICLE IX SUPPLEMENTS AND AMENDMENTS

 

 

 

 

SECTION 9.1.

Supplements and Amendments

 

SECTION 9.2.

Limitation on Amendments

 

SECTION 9.3.

Additional Amendment Provisions

 

 

 

 

ARTICLE X REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE DEPOSITOR

 

 

 

 

SECTION 10.1.

Representations and Warranties of the Depositor

 

SECTION 10.2.

Accrued Interest, Etc.

 

SECTION 10.3.

Additional Covenants of the Depositors

 

 

 

 

ARTICLE XI TRANSFER OF INTEREST OF THE OWNER TRUST CERTIFICATES

 

 

 

 

SECTION 11.1.

Registration of Transfer and Exchange of Owner Trust Certificates

 

SECTION 11.2.

Mutilated, Destroyed, Lost or Stolen Owner Trust Certificates

 

SECTION 11.3.

Persons Deemed Owners

 

SECTION 11.4.

Access to Names and Addresses

 

SECTION 11.5.

Actions of Certificateholders

 

SECTION 11.6.

Transferee’s Agreement

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

 

 

 

SECTION 12.1.

No Legal Title to Trust Estate in the Certificateholder

 

SECTION 12.2.

Action by the Owner Trustee is Binding

 

SECTION 12.3.

Limitation on Rights of Others

 

SECTION 12.4.

Notices

 

SECTION 12.5. [a04-10312_1ex10d22.htm#Section12_5_Severability]

Severability [a04-10312_1ex10d22.htm#Section12_5_Severability]

 

SECTION 12.6. [a04-10312_1ex10d22.htm#Section12_6_LimitationOnTheDeposito]

Limitation on the Depositors’ and the Certificateholders’ Respective Liability
[a04-10312_1ex10d22.htm#Section12_6_LimitationOnTheDeposito]

 

SECTION 12.7. [a04-10312_1ex10d22.htm#Section12_7_SeparateCounterparts]

Separate Counterparts [a04-10312_1ex10d22.htm#Section12_7_SeparateCounterparts]

 

SECTION 12.8. [a04-10312_1ex10d22.htm#Section12_8_SuccessorsAndAssigns]

Successors and Assigns [a04-10312_1ex10d22.htm#Section12_8_SuccessorsAndAssigns]

 

SECTION 12.9. [a04-10312_1ex10d22.htm#Section12_9_Headings]

Headings [a04-10312_1ex10d22.htm#Section12_9_Headings]

 

SECTION 12.10. [a04-10312_1ex10d22.htm#Section12_10_GoverningLaw]

Governing Law [a04-10312_1ex10d22.htm#Section12_10_GoverningLaw]

 

SECTION 12.11. [a04-10312_1ex10d22.htm#Section12_11_AdministrationOfTrust]

Administration of Trust.
[a04-10312_1ex10d22.htm#Section12_11_AdministrationOfTrust]

 

SECTION 12.12. [a04-10312_1ex10d22.htm#Section12_12_PerformanceByTheDeposi]

Performance by the Depositor or the Administrator
[a04-10312_1ex10d22.htm#Section12_12_PerformanceByTheDeposi]

 

SECTION 12.13. [a04-10312_1ex10d22.htm#Section12_13_NoImpliedWaiver]

No Implied Waiver [a04-10312_1ex10d22.htm#Section12_13_NoImpliedWaiver]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 12.14. [a04-10312_1ex10d22.htm#Section12_14_ThirdPartyBeneficiary]

Third Party Beneficiary
[a04-10312_1ex10d22.htm#Section12_14_ThirdPartyBeneficiary]

 

SECTION 12.15. [a04-10312_1ex10d22.htm#Section12_15_References]

References [a04-10312_1ex10d22.htm#Section12_15_References]

 

SECTION 12.16. [a04-10312_1ex10d22.htm#Section12_16_UbsCashAccount]

UBS Cash Account [a04-10312_1ex10d22.htm#Section12_16_UbsCashAccount]

 

 

 

Exhibit A-1 [a04-10312_1ex10d22.htm#ExhibitA1]

Form of REIT Certificate [a04-10312_1ex10d22.htm#ExhibitA1]

 

 

 

 

Exhibit A-2 [a04-10312_1ex10d22.htm#ExhibitA2]

Form of TRS Certificate [a04-10312_1ex10d22.htm#ExhibitA2]

 

 

 

 

Exhibit B-1 [a04-10312_1ex10d22.htm#ExhibitB1]

Form of Transferor Certificate [a04-10312_1ex10d22.htm#ExhibitB1]

 

 

 

 

Exhibit B-2 [a04-10312_1ex10d22.htm#ExhibitB2]

Form of Transferee Certificate [a04-10312_1ex10d22.htm#ExhibitB2]

 

 

 

 

Exhibit C-1 [a04-10312_1ex10d22.htm#ExhibitC1]

Form of Transfer Affidavit [a04-10312_1ex10d22.htm#ExhibitC1]

 

 

 

 

Exhibit C-2 [a04-10312_1ex10d22.htm#ExhibitC2]

Form of Transferor Affidavit [a04-10312_1ex10d22.htm#ExhibitC2]

 

 

iii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

THIS TRUST AGREEMENT, dated as of August 4, 2004 (the “Agreement”), by and among
MORTGAGEIT, INC., a New York corporation (“MortgageIT”), MORTGAGEIT HOLDINGS,
INC., a Maryland corporation (“MortgageIT Holdings”, and together with
MortgageIT, the “Depositors” (and each individually, a “Depositor”)), and
WILMINGTON TRUST COMPANY, a Delaware banking corporation acting hereunder not in
its individual capacity but solely as Owner Trustee (the “Owner Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Depositors desire to form the trust to be created hereby (the
“Trust”), which trust shall have two series (as such term is used in Section
3806(b)(2) of the Statutory Trust Statute) and such series shall be referred to
herein as “Sub-Trusts”.

 

WHEREAS, MortgageIT Holdings, as a Depositor, desires to form the sub-trust
created hereby (the Trust acting with respect to such Sub-Trust, the “REIT
Sub-Trust”) for the purpose of (i) accepting from such Depositor, and holding
for the benefit of the holders of the REIT Certificates, the REIT Trust Estate;
(ii) issuing pursuant to a Note Purchase and Security Agreement, dated as of the
date hereof between the REIT Sub-Trust, UBS and each Person party thereto as a
Purchaser or a Noteholder (as amended from time to time, the “Note Purchase
Agreement”) promissory notes (the “Notes”), secured by, among other things, a
lien on the certain mortgage loans pledged pursuant to the Note Purchase
Agreement; (iii) issuing certificates evidencing beneficial ownership interests
in the REIT Sub-Trust (such certificates, the “REIT Certificates”); (iv)
consummating certain transactions contemplated by, and performing under, the
Trust Documents and (v) engaging in certain activities incidental to the
foregoing.

 

WHEREAS, MortgageIT, as a Depositor, desires to form the Sub-Trust to be created
hereby (the Trust acting with respect to such Sub-Trust, the “TRS Sub-Trust”)
for the purpose of (i) accepting from the Depositor, and holding for the benefit
of the holders of the TRS Certificates, the TRS Trust Estate; (ii) entering into
a Mortgage Loan Repurchase Agreement, dated as of the date hereof between the
TRS Sub-Trust and UBS (as amended from time to time, the “Loan Repurchase
Agreement”), a Mortgage Loan Purchase Agreement, dated as of the date hereof
between the TRS Sub-Trust and UBS (as amended from time to time, the “Loan
Purchase Agreement”), and a Mortgage Loan Participation Agreement, dated as of
the date hereof between the TRS Sub-Trust and UBS (as amended from time to time,
the “Loan Participation Agreement”), (iii) issuing certificates evidencing
beneficial ownership interests in the TRS Sub-Trust (such certificates, the “TRS
Certificates” and, together with the REIT Certificates, the “Owner Trust
Certificates” or the “Certificates”), (iv) consummating certain transactions
contemplated by, and performing under, the Trust Documents and (v) engaging in
certain activities incidental to the foregoing.

 

WHEREAS, Wilmington Trust Company, a Delaware banking corporation, is willing to
act as Owner Trustee hereunder (in its individual capacity, the “Bank”, and
solely in its capacity as Owner Trustee hereunder, with its successors in
interest in such capacity and its permitted assigns, the “Owner Trustee”) and to
accept the Trust created hereby.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

All capitalized terms used herein and not otherwise defined, unless the context
otherwise requires, shall have the meanings set forth below or in the
Definitions List attached as Schedule 1 to the Loan Sale Agreement, dated as of
August 4, 2004, among MortgageIT, MortgageIT Holdings and the Trust.  In the
event that a capitalized term used herein is defined both in this Agreement and
in the Definitions List, the definition appearing herein shall control.

 

“Agreement” shall mean this Trust Agreement, as the same may be amended or
supplemented from time to time.

 

“Applicant” shall have the meaning specified in Section 11.4 of this Agreement.

 

“Bank” shall have the meaning assigned to that term in the preamble above.

 

“Officers’ Certificate” shall mean a certificate signed on behalf of the
applicable entity by two officers, one of whom shall be the Chairman of the
Board, the Vice Chairman of the Board, the President, any Vice President or
Managing Director, an Assistant Vice President or any other authorized officer
(however denominated) and the other of which shall be by the Treasurer, the
Secretary, one of the Assistant Treasurers or Assistant Secretaries, or, in
either case, another officer customarily performing functions similar to those
performed by any of the above designated officers or, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject;
provided, however, that with respect to the Trust, such certificate may be
signed on behalf of the Trust by an authorized signatory of the Owner Trustee or
the Administrator.

 

“Plan” shall have the meaning specified in Section 11.1(c) of this Agreement.

 

“Record Date” shall mean, with respect to the Owner Trust Certificates for any
Payment Date, the last Business Day of the month immediately preceding such
Payment Date.

 

“Responsible Officer” shall mean any officer of the Owner Trustee assigned to
the Corporate Trust Office with direct responsibility for the administration of
this Agreement and also, with respect to a particular matter, any other officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, and, in the case of any certification
required to be signed by a Responsible Officer, such an officer whose name
appears on a list of corporate trust officers furnished to each Depositor and
UBS by the Owner Trustee, as such list may from time to time be amended.

 

“Transfer” shall mean any direct or indirect transfer or other form of
assignment of any Owner Trust Certificate.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

AUTHORITY TO EXECUTE AND PERFORM VARIOUS DOCUMENTS;
DECLARATION OF STATUTORY TRUST BY THE BANK

 

SECTION 2.1.        Declaration of Statutory Trust by the Bank.  The Trust will
be known as “MortgageIT SPV I”, in which name the Owner Trustee may conduct the
affairs of the Trust.  Wilmington Trust Company is hereby appointed to hold and
agrees to hold the Trust Estate as Owner Trustee in trust upon the terms and
conditions and for the use and benefit of the Certificateholders as herein set
forth.

 

It is the intention of the parties hereto that the trust created by this
Agreement constitute a “statutory trust” under the Statutory Trust Statute
(defined below) and that this Agreement constitute the governing instrument of
such statutory trust.  This Declaration of Statutory Trust is not intended to
create a partnership, a joint-stock association, a “taxable mortgage pool” or
any association taxable as a corporation for federal income tax purposes.  On
the date hereof, the Owner Trustee shall file the Certificate of Trust required
by Section 3810(a) of the Statutory Trust Statute, in the office of the
Secretary of State of the State of Delaware (the “Certificate of Trust”).  It is
the further intention of the parties that the trust created under this Agreement
be a “series trust” within the meaning of Section 3806(b)(2) of the Statutory 
Trust Statute and have two series of the Trust within the meaning of Section
3806(b)(2) of the Statutory Trust Statute (each a “Sub-Trust” of the Trust).  As
such, separate and distinct records shall be maintained by the Administrator on
behalf of the Trust for each Sub-Trust, and each Sub-Trust shall be held and
accounted for by the Administrator on behalf of the Trust separately from the
other Sub-Trust.  The debts, liabilities, obligations and expenses incurred,
contracted for, or otherwise existing with respect to a particular Sub-Trust
shall be enforceable against the related Sub-Trust Estate only and not against
the assets of the Trust generally, or the assets of the other Sub-Trust.  None
of the debts, liabilities, obligations and expenses incurred, contracted for, or
otherwise existing with respect to a particular Sub-Trust shall be enforceable
against the assets of the other Sub-Trust.  Effective as of the date hereof, the
Owner Trustee shall have all the rights, powers and duties set forth herein and
in the Statutory Trust Statute with respect to accomplishing the purposes of the
Trust.  For purposes of this Declaration of Statutory Trust, “Statutory Trust
Statute” means Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801 et
seq. as the same may be amended or supplemented from time to time.

 

SECTION 2.2.        Transfer of Trust Estate to Owner Trustee.  (a)  Effective
as of the date hereof, MortgageIT Holdings hereby assigns, transfers, and
otherwise conveys to, and deposits with, the REIT Sub-Trust, the REIT Trust
Estate, and MortgageIT hereby assigns, transfers, and otherwise conveys to, and
deposits with, the TRS Sub-Trust, the TRS Trust Estate, such conveyances to be
made in exchange for the related Owner Trust Certificates.

 

In connection with such transfer and assignment, MortgageIT shall deliver to,
and deposit with the TRS Sub-Trust, and MortgageIT Holdings shall deliver to,
and deposit with the REIT Sub-Trust, the documents or instruments with respect
to each Mortgage Loan so transferred and assigned in accordance with Section 2
of the Custodial Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)           The conveyance of the assets constituting the related TRS
Sub-Trust Estate by MortgageIT as contemplated hereby is absolute and is
intended by the parties to constitute a sale of the assets constituting the TRS
Sub-Trust Estate by MortgageIT to the TRS Sub-Trust.  The conveyance of the
assets constituting the related REIT Sub-Trust Estate by MortgageIT Holdings as
contemplated hereby is absolute and is intended by the parties to constitute a
sale of the assets constituting the REIT Sub-Trust Estate by MortgageIT Holdings
to the REIT Sub-Trust.  Further, it is not intended that either conveyance be
deemed a pledge of security for a loan.  If either conveyance is deemed to be a
pledge of security for a loan, however, each Depositor intends that the rights
and obligations of the parties to such loan shall be established pursuant to the
terms of this Agreement.  MortgageIT also intends and agrees that, in such
event, (i) this Agreement shall constitute a security agreement under applicable
law, and (ii) MortgageIT shall be deemed to have granted to the TRS Sub-Trust a
first priority security interest in such Depositor’s entire right, title and
interest in and to the assets constituting the TRS Sub-Trust Estate.  MortgageIT
Holdings also intends and agrees that, in such event, (i) this Agreement shall
constitute a security agreement under applicable law, and (ii) MortgageIT
Holdings shall be deemed to have granted to the REIT Sub-Trust a first priority
security interest in such Depositor’s entire right, title and interest in and to
the assets constituting the REIT Sub-Trust Estate.  Each Depositor shall, to the
extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the related Sub-Trust Estate, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the life of this Agreement.

 

(c)           The TRS Sub-Trust hereby acknowledges the receipt by it of the TRS
Sub-Trust Estate and such other documents and instruments referenced above, and
declares that it holds and will hold the TRS Sub-Trust Estate and such documents
and instruments and that it holds and will hold all other assets and documents
to be included in the TRS Sub-Trust Estate, in trust for the exclusive use and
benefit of the respective present and future Holders of the TRS Certificates. 
The REIT Sub-Trust hereby acknowledges the receipt by it of the REIT Sub-Trust
Estate and such other documents and instruments referenced above, and declares
that it holds and will hold the REIT Sub-Trust Estate and such documents and
instruments and that it holds and will hold all other assets and documents to be
included in the REIT Sub-Trust Estate, in trust for the exclusive use and
benefit of the respective present and future Holders of the REIT Certificates.

 

(d)           Except as expressly provided in Section 7.1, neither Depositor nor
any Certificateholder shall be able to revoke the Trust established hereunder. 
Except as provided in Sections 2.3, and 7.1 hereof, the Owner Trustee shall not
assign, sell, dispose of or transfer any interest in, nor may either Depositor
or any Certificateholder withdraw from the Trust, the assets constituting the
Trust Estate.

 

(e)           Pursuant to Section 2.01 of the Loan Sale Agreement, MortgageIT,
as a seller under the Loan Sale Agreement, may make capital contributions to the
TRS Sub-Trust in connection with each sale of TRS Mortgage Loans and MortgageIT
Holdings, as a seller under the Loan Sale Agreement, may make capital
contributions to the REIT Sub-Trust in connection with each sale of REIT
Mortgage Loans, in each case, in an amount specified in Section 2.01 of the Loan
Sale Agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.3.        Authority to Execute and Perform Various Documents.  The
Trust shall have the power and authority, and each Depositor hereby authorizes
and directs the Owner Trustee on behalf of the Trust or (in the case of tax
administration matters, its agent), (i) to execute and deliver the Trust
Documents to which the Trust is a party and all other agreements, documents,
instruments and certificates contemplated to be executed and delivered by the
Trust pursuant to the Trust Documents, including, but not limited to the letter
agreement dated as of August 4, 2004 from GMAC Mortgage Corporation and
acknowledged by the Trust, MortgageIT, MortgageIT Holdings and UBS Real Estate
Securities, Inc. and, pursuant to the terms of the Note Purchase Agreement, to
execute, issue and deliver to UBS the Notes in the form provided to the Owner
Trustee by the Administrator; (ii) to execute and deliver the REIT Certificates
to MortgageIT Holdings and the TRS Certificates to MortgageIT; (iii) as and to
the extent provided in the Note Purchase Agreement, to pledge the REIT Trust
Estate as security for repayment of the Notes and, in connection therewith, to
deliver (or cause to be delivered) to UBS each of the documents and instruments
provided for in the Note Purchase Agreement; (iv) as and to the extent provided
in the Loan Repurchase Agreement, the Loan Purchase Agreement and the Loan
Participation Agreement, to sell the TRS Trust Estate under such agreements and,
in connection therewith, to deliver (or cause to be delivered) to UBS each of
the documents and instruments provided for in the Loan Repurchase Agreement, the
Loan Purchase Agreement and the Loan Participation Agreement; (v) to take
whatever action shall be required to be taken by the Trust by the terms of, and
exercise its rights and perform its duties under, each of the documents,
agreements, instruments and certificates referred to in clauses (i) through (iv)
above as set forth in such documents, agreements, instruments and certificates
and (vi) subject to the terms of this Agreement, to take such other action in
connection with the foregoing as the Certificateholders may from time to time
direct; provided, however, that the Owner Trustee shall have no duty to perform
the obligations of the Trust except as expressly set forth in this Agreement and
provided, further, that upon written notice from UBS of the occurrence and
continuation of a default or an Event of Default under any of the Facility
Agreements, the Owner Trustee will no longer take direction from the
Certificateholders and shall instead take direction from UBS until written
notice from UBS to the contrary.  The parties agree that compliance by the Owner
Trustee with instruction from UBS as contemplated under this Trust Agreement
shall not constitute a violation of the Owner Trustee’s duties to the
Certificateholders.  Further, in no event shall the Owner Trustee be deemed to
owe any fiduciary duties to UBS.

 

SECTION 2.4.        Execution and Delivery of Owner Trust Certificates.  (a) The
Owner Trustee on behalf of the Trust shall, on the date hereof execute and cause
to be authenticated and delivered to or upon the order of (i) MortgageIT
Holdings, as a Depositor, the REIT Certificates evidencing the entire beneficial
ownership of the REIT Sub-Trust and (ii) MortgageIT, as a Depositor, the TRS
Certificates evidencing the entire beneficial ownership of the TRS Sub-Trust. 
The Owner Trust Certificates shall evidence separate beneficial ownership
interests in each of the two Sub-Trusts of the Trust and the related Sub-Trust
Estates.  The rights of the Certificateholders to receive distributions from the
proceeds of the Trust in respect of the Owner Trust Certificates shall be as set
forth in this Agreement.

 

(b)           The Owner Trust Certificates will be substantially in the forms
attached hereto as Exhibit A-1 and Exhibit A-2; provided, however, that any of
the Owner Trust Certificates may at the request of any Certificateholder be
issued with appropriate insertions, omissions, substitutions and variations, and
may have imprinted or otherwise reproduced thereon

 

5

--------------------------------------------------------------------------------


 

such legend or legends, consistent with the provisions of this Agreement, as may
be required to comply with any law or with rules or regulations pursuant
thereto, or with the rules of any securities market in which the Owner Trust
Certificates are admitted to trading, or to conform to general usage.

 

(c)           Each Owner Trust Certificate may be printed or be in typewritten
or similar form, and each Owner Trust Certificate shall, upon original issue, be
executed by the Owner Trustee and authenticated by the Certificate Registrar and
delivered to or upon the order of the related Depositor.  All Owner Trust
Certificates shall be executed by manual signature on behalf of the Trust by an
authorized officer of the Owner Trustee, not individually, but solely as Owner
Trustee hereunder. Owner Trust Certificates bearing the signatures of
individuals who were at any time the proper officers of the Owner Trustee shall
bind the Trust, notwithstanding that such individuals or any of them have ceased
to hold such offices prior to the delivery of such Owner Trust Certificates or
did not hold such offices at the date of such Owner Trust Certificates.  No
Owner Trust Certificates shall be entitled to any benefit under this Agreement,
or be valid for any purpose, unless there appears on such Owner Trust
Certificate a certificate of authentication in the form set forth on the
signature page of the form of Owner Trust Certificates attached as Exhibit A,
executed by the Certificate Registrar by manual signature, and such certificate
of authentication upon any Owner Trust Certificate shall be conclusive evidence,
and the only evidence, that such Owner Trust Certificate has been duly
authenticated and delivered hereunder.  All Owner Trust Certificates shall be
dated the date of their authentication.

 

SECTION 2.5.        Activities of the Trust.  It is the intention of the parties
hereto that the Trust shall not engage in any business or activities other than
in connection with, or relating to, the purposes specified in Section 2.3. The
operations of the Trust will be conducted in accordance with the following
standards (and each Depositor hereby agrees to use its best efforts to cause the
operations of the Trust to be conducted in accordance herewith):

 

(i)            The Trust will observe all procedures required by this Agreement.

 

(ii)           Except as otherwise provided in Sections 4.1 and 4.3, the
business and affairs of the Trust will be managed by or under the direction of
the Administrator or the Owner Trustee.  Except as otherwise expressly provided
in this Agreement and in the case of MortgageIT acting as the Administrator,
neither Depositor, in such capacity, will have any authority to act for, or to
assume any obligation or responsibility on behalf of, the Trust.

 

(iii)          The Administrator will keep for each Sub-Trust correct and
complete books and records of accounts and minutes of the meetings and other
proceedings of such Sub-Trust, separate from those of the other Sub-Trust, each
Depositor or any subsidiary, affiliate or separate account of each Depositor.
 Any such resolutions, agreements and other instruments will be continuously
maintained by the Administrator as official records of the Trust.

 

(iv)          Each of the Depositors and each Sub-Trust will provide for its own
operating expenses and liabilities from its own funds.  General overhead and
administrative expenses of each Sub-Trust will not be charged or otherwise
allocated to

 

6

--------------------------------------------------------------------------------


 

either Depositor (except indirectly, insofar as such Depositor owns the
respective Owner Trust Certificate) or the other Sub-Trust and such expenses of
either Depositor will not be charged or otherwise allocated to the Trust or
either Sub-Trust.

 

(v)           Each Sub-Trust will conduct its business under names or tradenames
so as not to mislead others as to the identity of the Trust and each Sub-Trust. 
Without limiting the generality of the foregoing, all oral and written
communications, including letters, invoices, contracts, statements, and
applications will be made solely in the name of the applicable Sub-Trust if
related to a Sub-Trust.  The Depositors, the Trust and each Sub-Trust will have
separate stationary and other business forms.

 

(vi)          There will be no guarantees made by the Trust or either Sub-Trust
with respect to obligations of either Depositor.  There will not be any
indebtedness relating to borrowings or loans between the Trust or either
Sub-Trust and either Depositor.

 

(vii)         The TRS Sub-Trust will act solely in its name and through its or
the Owner Trustee’s duly authorized officers or agents in the conduct of its
business.  The TRS Sub-Trust will not: (a) operate or purport to operate as an
integrated, single economic unit with respect to MortgageIT or any other
affiliated or unaffiliated entity; (b) seek or obtain credit or incur any
obligation to any third party based upon the assets of MortgageIT; or (c) induce
any such third party to reasonably rely on the creditworthiness of MortgageIT or
any other affiliated or unaffiliated entity.  The REIT Sub-Trust will act solely
in its name and through its or the Owner Trustee’s duly authorized officers or
agents in the conduct of its business.  The REIT Sub-Trust will not: (a) operate
or purport to operate as an integrated, single economic unit with respect to
MortgageIT Holdings or any other affiliated or unaffiliated entity; (b) seek or
obtain credit or incur any obligation to any third party based upon the assets
of MortgageIT Holdings; or (c) induce any such third party to reasonably rely on
the creditworthiness of MortgageIT Holdings or any other affiliated or
unaffiliated entity.

 

(viii)        The Trust will maintain its principal place of business in the
State of Delaware.

 

(ix)           The Trust, each Sub-Trust and each Depositor shall keep separate
their respective funds and other assets and shall not commingle such funds and
other assets with those of any other Affiliates thereof.

 

(x)            If and to the extent applicable, the Administrator shall cause
the preparation of financial statements of each Sub-Trust that are separate from
those of each Depositor and any other Affiliates (although it may be presented
as part of the consolidated financial statements of an Affiliate).

 

(xi)           The Trust will not engage in any transaction with an Affiliate on
any terms other than would be obtained in an arm’s-length transaction with a
non-Affiliate.

 

SECTION 2.6.        Status of Sub-Trust Estates and Sub-Trusts.  The Holders of
the Owner Trust Certificates hereby acknowledge and agree that, for purposes of
the Bankruptcy Code, each Sub-Trust Estate shall be considered separate and
distinct property of the related

 

7

--------------------------------------------------------------------------------


 

Sub-Trust and, further, that each Sub-Trust shall be considered as having no
interest of any type in the property subject to the Lien of the other Sub-Trust
(including its related Sub-Trust Estate).  The Holders further agree that the
foregoing shall be considered a “subordination agreement” within the meaning of
Section 510 of the Bankruptcy Code.

 

ARTICLE III

 

RECEIPT, DISTRIBUTION AND APPLICATION
OF INCOME FROM THE TRUST ESTATE

 

SECTION 3.1.        Distribution of Payments.  Pursuant to the terms of the
Trust Documents to which the TRS Sub-Trust is a party, after payment by the TRS
Sub-Trust of all amounts owed to the Noteholders, UBS, the TRS Servicer, the
Master Servicer and, pursuant to Section 3.4 hereof, the REIT Sub-Trust and
MortgageIT Holdings on each Payment Date, any remaining funds in the Blocked
Account and in the Collection Account will be remitted by the TRS Servicer in
the following order of priority:  (i) to reimburse or indemnify the Owner
Trustee for expenses and other liabilities incurred by and reimbursable to the
Owner Trustee, pursuant to Article VII hereunder, except as otherwise provided
in such article and (ii) to make payments on the TRS Certificates in the amount
of any remaining funds.  Upon request, the Certificate Registrar shall provide
the TRS Servicer with the identity of each Certificateholder with respect to the
related TRS Sub-Trust (with accompanying wiring instructions) three (3) Business
Days prior to each such Payment Date.  Pursuant to the terms of the Trust
Documents to which the REIT Sub-Trust is a party, after payment by the REIT
Sub-Trust of all amounts owed to UBS, the REIT Servicer, the Master Servicer
and, pursuant to Section 3.4 hereof, the TRS Sub-Trust and MortgageIT on each
Payment Date, any remaining funds in the Collection Account will be remitted by
the REIT Servicer in the following order of priority:  (i) to reimburse or
indemnify the Owner Trustee for expenses and other liabilities incurred by and
reimbursable to the Owner Trustee, pursuant to Article VII hereunder, except as
otherwise provided in such article and (ii) to make payments on the REIT
Certificates in the amount of any remaining funds.  Upon request, the
Certificate Registrar shall provide the REIT Servicer with the identity of each
Certificateholder with respect to the related REIT Sub-Trust (with accompanying
wiring instructions) three (3) Business Days prior to each such Payment Date.

 

SECTION 3.2.        Access to Certain Documentation and Information.  The Owner
Trustee shall provide to the Certificateholders of the TRS Certificates access
to all the reports, documents and records of the TRS Sub-Trust maintained by the
Owner Trustee in respect of its duties hereunder.  The Owner Trustee shall
provide to the Certificateholders of the REIT Certificates access to all the
reports, documents and records of the REIT Sub-Trust maintained by the Owner
Trustee in respect of its duties hereunder.  In each case, such access being
afforded without charge but only upon reasonable written request and during
normal business hours at offices designated by the Owner Trustee.

 

SECTION 3.3.        Compliance with Withholding Requirements.  In the event that
the Trust is required (whether on liquidation of the Trust or otherwise) to make
payments to the Certificateholders, notwithstanding any other provisions of this
Agreement, the Trust shall comply with all federal withholding requirements with
respect to payments to the Certificateholders that each Servicer, as paying
agent, reasonably believes are applicable under

 

8

--------------------------------------------------------------------------------


 

the Code.  The consent of the Certificateholder shall not be required for any
such withholding.  The parties hereto, and each Certificateholder, understand
and agree that the Trust shall not be required to gross up any such payments for
the amount of such withholding (or any other amounts).

 

SECTION 3.4.        Reimbursement for Cross-Payments.  (a)  It is the intention
of MortgageIT that all TRS Related Obligations to the extent owing to UBS,
whether in its capacity as principal or as Agent (either for itself under any
Facility Agreement or for any other Purchaser or Noteholder under the Note
Purchase Agreement), be satisfied by either the TRS Trust Estate (including the
proceeds thereof), or, to the extent provided for in the Transaction Documents,
by MortgageIT, to the extent owing to UBS, whether in its capacity as principal
or as Agent (either for itself under any Facility Agreement or for any other
Purchaser or Noteholder under the Note Purchase Agreement).  Similarly, it is
the intention of MortgageIT Holdings that all REIT Related Obligations be
satisfied by either the REIT Trust Estate (including the proceeds thereof), or,
to the extent provided for in the Transaction Documents, by MortgageIT Holdings.

 

(b)           Notwithstanding the foregoing, and to take full opportunity of the
affiliate relationship between MortgageIT and MortgageIT Holdings, each of such
companies have agreed to make, and such company has permitted its related
Sub-Trust to agree to make, Cross-Payments for the benefit of the other, but
only to the extent that MortgageIT and the TRS Sub-Trust on the one hand, and
MortgageIT Holdings and the REIT Sub-Trust on the other hand, have not timely
fulfilled their respective obligations as set forth in the Transaction Documents
and on the further terms set forth in the Transaction Documents.

 

(c)           Consistent with each of the two preceding paragraphs, each of
MortgageIT and the TRS Sub-Trust, on the one hand, and MortgageIT Holdings and
the REIT Sub-Trust, on the other hand, agree that, to the extent that one party
has made a Cross-Payment on behalf of the other party, that the amount of such
Cross-Payment shall immediately give rise to a reimbursement obligation from the
party on whose behalf such Cross-Payment was made to the party funding such
Cross-Payment, which such reimbursement obligation shall be payable on demand
and accrue interest at an arm’s-length rate as may be specified between the
parties at the time.

 

(d)           For convenience, the parties may agree to set-off outstanding
Cross-Payment liabilities, if Cross-Payments shall have been funded by each of
MortgageIT and/or the TRS Sub-Trust on the one hand and by MortgageIT Holdings
and/or the REIT Sub-Trust on the other.

 

ARTICLE IV

 

DUTIES OF THE OWNER TRUSTEE

 

SECTION 4.1.        Notice of Certain Events: Action by the Owner Trustee. 
(a)  Whenever the Owner Trustee, on behalf of the REIT Sub-Trust or the TRS
Sub-Trust, is requested or, as to any particular matter, notified of its
authority, by any Person, to take any action or to give any consent, approval or
waiver that it is entitled to take or give on behalf of the REIT Sub-Trust or
the TRS Sub-Trust in such capacity, the Owner Trustee shall promptly

 

9

--------------------------------------------------------------------------------


 

provide written notice to the Certificateholders of the REIT Certificates or the
Certificateholders of the TRS Certificates, as the case may be, of such request
or notice in such detail as is made available to it.

 

(b)           Subject to the Owner Trustee’s rights in this Agreement to be
indemnified for its acts and omissions with respect to matters concerning the
Trust Documents or the Trust Estate, the Owner Trustee shall take or refrain
from taking such action with respect to a Sub-Trust as the Certificateholders
entitled to a majority of the Voting Rights with respect to such Sub-Trust shall
so direct in writing, with the written consent of UBS, or (ii) upon written
notice from UBS that a default or an Event of Default has occurred and is
continuing under any of the Facility Agreements to which such Sub-Trust is a
party as UBS shall so direct in writing until written notice from UBS to the
contrary.  With respect to matters affecting a Sub-Trust, the Owner Trustee may,
from time to time, request in writing instructions from the Certificateholders
with respect to such Sub-Trust and shall request in writing instructions from
the Certificateholders with respect to such Sub-Trust if the Owner Trustee
receives notice that a default or an Event of Default shall have occurred and is
continuing under the Administration Agreement or any of the Facility
Agreements.  With respect to matters concerning the Trust generally, and not a
particular Sub-Trust, a majority of the Certificateholders of each Sub-Trust,
acting as a separate class, shall exercise the foregoing rights.  If the Owner
Trustee in good faith follows any written instructions it receives pursuant
hereto, the Owner Trustee shall not be liable to the Certificateholders or any
other Person on account of its action or inaction.  If the Owner Trustee has not
received appropriate written instruction within ten (10) days of the notice (or
within such shorter period as may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking any action not
inconsistent with the Trust Agreement that it deems to be in the best interests
of the Certificateholders, and shall have no liability to the Certificateholders
for its action or inaction.

 

(c)           Notwithstanding any direction of the Certificateholders to the
contrary or any provision hereof to the contrary, the Owner Trustee shall not,
without the written consent of UBS, execute any direction of the
Certificateholders that to the actual knowledge of a Responsible Officer of the
Owner Trustee will result in the Trust as an entirety or with respect to either
Sub-Trust being terminated prior to the satisfaction and discharge of the Liens
created by the Facility Agreements on the related Sub-Trust Estate and, in the
case of the REIT Sub-Trust, prior to the payment in full of the principal of and
accrued interest on the Notes.

 

SECTION 4.2.        Action Required Only if Owner Trustee is Indemnified.  The
Owner Trustee shall not be required to take any action under Section 4.1(b) if
the Owner Trustee shall reasonably determine, or shall have been advised in
writing by counsel, that such action is likely to result in personal liability
for which the Owner Trustee has not been and will not be adequately indemnified
or is contrary to the terms hereof or of any Trust Document or is otherwise
contrary to law.

 

SECTION 4.3.        No Duties Except as Specified in Agreement or Instructions. 
(a)  The Owner Trustee shall not have any duty or obligation to manage, control,
use, make any payment in respect of, register, record, insure, inspect, sell,
dispose of or otherwise deal with any part of the Trust Estate, or to otherwise
take or refrain from taking any action under or in connection with any Trust
Document to which the Owner Trustee is a party, except as expressly

 

10

--------------------------------------------------------------------------------


 

provided by the terms of this Agreement or in written instructions from the
Certificateholders or UBS received pursuant to Section 4.1(b); and no implied
duties or obligations shall be read into this Agreement against the Owner
Trustee, other than the obligation of the Owner Trustee to exercise such of the
rights and powers vested in it by this Agreement in good faith and in a manner
which is not grossly negligent and which does not constitute willful
misconduct.  The Bank in its individual capacity, nevertheless agrees that it
will, at its own cost and expense, promptly take all action as may be necessary
to discharge any Liens on the Trust Estate arising by, through or under the Bank
which are unrelated to the transactions contemplated hereby.

 

(b)           Without limiting the generality of the foregoing subsection (a),
except as otherwise explicitly provided in this Agreement, the Owner Trustee
shall not have any duty to (i) file or record any Trust Document or any other
document, or to maintain or continue any such filing or recording or to refile
or rerecord any such document, (ii) pay or discharge any tax or any Lien owing
with respect to or assessed or levied against any part of the Trust Estate,
other than to forward notice of such tax or Lien received by the Owner Trustee
to the Certificateholders and UBS, (iii) confirm, verify, investigate or inquire
into the failure of any party to receive any payments, notices, reports or
financial statements in connection with the Trust Estate or the Trust Documents,
(iv) ascertain or inquire as to the performance or observance of any person or
entity under or of any of the Trust Documents, or (v) manage, control, sell,
dispose of or otherwise deal with part thereof or any other part of the Trust
Estate.

 

ARTICLE V

 

THE OWNER TRUSTEE

 

SECTION 5.1.        Acceptance of Trust and Duties.  The Bank accepts the trust
hereby created and agrees to perform the same, but only upon the terms of this
Agreement in accordance with the standard of care set forth in the first
sentence of Section 4.3(a).  The Bank agrees to receive, manage and disburse all
moneys constituting part of the Trust Estate actually received by it as Owner
Trustee in accordance with the terms of this Agreement.  Neither the Bank nor
the Owner Trustee shall be answerable or accountable under any circumstances,
except for (i) its own willful misconduct or gross negligence, (ii) the
inaccuracy of any of its representations or warranties contained in Section 5.2
of this Agreement, (iii) taxes based on or measured by any fees, commissions or
compensation received by it for acting as Owner Trustee in connection with any
of the transactions contemplated by this Agreement or any other Trust Documents
and (iv) its failure to use due care to receive, manage and disburse moneys
actually received by it in accordance with the terms hereof.

 

SECTION 5.2.        Limited Representations or Warranties of the Owner Trustee. 
Neither the Bank nor the Owner Trustee makes (i) any representation or warranty,
either express or implied, as to the title to or value of the Note or the Owner
Trust Certificates, and (ii) any representation or warranty as to the validity
or enforceability of any Trust Document except as set forth below or as to the
correctness of any statement made by a person or entity other than the Bank or
the Owner Trustee contained in any Trust Document.  The Bank represents,
warrants and covenants to and for the benefit of the Depositors and the
Certificateholders that:

 

11

--------------------------------------------------------------------------------


 

(a)           The Bank is a banking corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware;

 

(b)           The execution and delivery by the Bank, and the performance and
compliance by the Bank with the terms of, this Agreement and any and all
documents to be executed or delivered by the Bank in its individual capacity in
connection with this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement and such other
documents executed in connection herewith to which the Bank is a party, will not
violate any provisions of the Bank’s charter or bylaws;

 

(c)           The Bank, in its individual capacity, has full power and authority
and has taken all corporate action necessary to execute and deliver this
Agreement and any and all documents to be executed or delivered by it in its
individual capacity in connection with this Agreement and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Agreement and such other documents executed in connection herewith to which it
is a party, and, assuming due authorization, execution and delivery by the
Depositors, this Agreement is the legal, valid and binding obligation of the
Bank, in its individual capacity, enforceable against the Bank in accordance
with its terms, except as such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity;

 

(d)           The consummation of the transactions hereby contemplated do not
conflict with, violate or contravene any law, rule, regulation or judicial,
governmental or administrative order applicable to the banking or trust powers
of the Bank or conflict with, result in a breach of or constitute a default
under any of the terms, conditions or provisions of any agreement or instrument
to which the Bank is a party or by which it is bound, or any order or decree
applicable to the Bank, which would materially and adversely affect the ability
of the Bank to carry out the transactions contemplated by this Agreement; and

 

(e)           There is no action, suit or proceeding pending against the Bank in
any court or by or before any other governmental agency or instrumentality which
would materially and adversely affect the ability of the Bank to carry out the
transactions contemplated by this Agreement.

 

SECTION 5.3.        Certain Duties and Responsibilities.  (a)  The Owner Trustee
shall not be liable for any error of judgment made in good faith by a
Responsible Officer, unless it shall be proved that the Owner Trustee was
grossly negligent or performed willful misconduct in ascertaining the pertinent
facts.

 

(b)           The Owner Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Certificateholders or UBS, pursuant hereto.

 

(c)           The Owner Trustee shall not be liable for interest on any money
received by it except as the Owner Trustee may otherwise agree with the
Certificateholders.

 

(d)           No provision of this Agreement shall require the Owner Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its

 

12

--------------------------------------------------------------------------------


 

duties hereunder, or in the exercise of any of its rights or powers, if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(e)           The permissive right of the Owner Trustee to take actions
enumerated in this Agreement shall not be construed as a duty and the Owner
Trustee shall not be answerable for other than its own gross negligence or
willful misconduct.

 

(f)            The Owner Trustee shall be under no obligation to institute any
suit, or to take any remedial proceeding under this Agreement, or to enter any
appearance or in any way defend in any suit in which it may be made a defendant,
or in the enforcement of any rights and powers hereunder, if the Owner Trustee
reasonably believes that it will not be adequately indemnified against any and
all costs and expenses, outlays, and counsel fees and other reasonable
disbursements and against all liability.

 

(g)           Under no circumstances shall the Owner Trustee be personally
liable for any indebtedness or obligation of the Trust;

 

(h)           The Owner Trustee shall not be liable for the default or
misconduct of either Depositor, the Administrator or any other Person and shall
not be responsible for performing any duties or obligations of the Trust
including any that is the responsibility of either Depositor, the Administrator
or any other Person.

 

(i)            Every provision of this Agreement relating to the Owner Trustee
shall be subject to the provisions of this Section 5.3.

 

SECTION 5.4.        Reliance: Advice of Counsel.  Neither the Bank nor the Owner
Trustee shall incur any liability to any person or entity in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it in good faith to be signed by the proper party or parties. 
The Owner Trustee may accept and rely upon a certified copy of a resolution of
the board of directors or other governing body of any corporate party as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect.  As to any fact or matter the manner
of ascertainment of which is not specifically prescribed herein, the Owner
Trustee may for all purposes hereof rely on an Officers’ Certificate of the
relevant party, as to such fact or matter, and such Officers’ Certificate shall
constitute full protection to the Owner Trustee for any action taken or omitted
to be taken by it in good faith in reliance thereon. In the administration of
the Trust hereunder, the Owner Trustee may execute any of the trusts or powers
hereof and perform its powers and duties hereunder directly or through agents
and the Owner Trustee shall not be liable for the acts or omissions of any Trust
agent selected by it in good faith.  The Owner Trustee may consult with counsel,
accountants and other skilled Persons to be selected and employed by it, and the
Owner Trustee shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the written advice or opinion of counsel,
accountant or other skilled Persons, so long as the Owner Trustee had no actual
knowledge that it could not reasonably rely on such advice or opinion or by any
such Persons appointed in good faith.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.5.        Not Acting in Individual Capacity.  All persons or entities
having any claim against the Bank or the Owner Trustee by reason of the
transactions contemplated by the Trust Documents relating to a Sub-Trust Estate
shall look only to the related Sub-Trust Estate (or a part thereof, as the case
may be) for payment or satisfaction thereof, except to the extent that the Bank
or the Owner Trustee shall otherwise expressly agree in any related Trust
Document to which it is a party.

 

SECTION 5.6.        Books and Records; Tax Election.  The Administrator shall be
responsible for the keeping of all appropriate books and records relating to the
receipt and disbursement of all moneys that each Sub-Trust may receive hereunder
or under any other Trust Document, including but not limited to any capital
contribution received by a Sub-Trust from a Depositor pursuant to Section
2.01(a) of the Loan Sale Agreement.  For so long as each Sub-Trust has one
related Certificateholder, for federal income tax purposes, each Sub-Trust,
pursuant to Treasury regulations promulgated under Section 7701 of the Code,
will be disregarded as an entity distinct from the related Certificateholder. 
In the event that a Sub-Trust has more than one related Certificateholder or a
Sub-Trust is in any event successfully recharacterized by the IRS as a
partnership, the Administrator shall file an application with the IRS for a
taxpayer identification number with respect to such Sub-Trust and prepare or
cause to be prepared and sign and/or file partnership tax returns including the
partnership information return on Form 1065 in connection with the transactions
contemplated hereby or by any other Trust Document (the “Tax Return”); provided,
however, that if received by the Owner Trustee, the Owner Trustee shall send or
cause to be sent a copy of the completed Tax Return to the Depositors, the
related Certificateholders and UBS not more than sixty (60) nor less than thirty
(30) days prior to the due date of the Tax Return.  The Depositor and any
related Certificateholders shall each, upon written request by the Owner Trustee
(or the Trust Agent or the Administrator), furnish the Owner Trustee (or the
Trust Agent or the Administrator) with all such information as may be reasonably
required from the Depositor or the related Certificateholders in connection with
the preparation of such Tax Return by the Administrator.  The Administrator
shall keep copies of the Tax Returns delivered to or filed by it (or the Trust
Agent).  Neither the Administrator nor the Owner Trustee shall take any action
that, to its actual knowledge, would cause the Trust or either Sub-Trust to be
treated as an association taxable as a corporation for federal income tax
purposes.

 

ARTICLE VI

 

COMPENSATION, REIMBURSEMENT AND
INDEMNIFICATION OF THE OWNER TRUSTEE

 

SECTION 6.1.        Compensation of the Owner Trustee.  The Owner Trustee shall
be entitled to receive as compensation for its services an initial fee and an
annual administration fee payable in August of each calendar year beginning in
2004 (the “Owner Trustee Fee”) and such other fees and charges as agreed upon by
the Owner Trustee and MortgageIT, Inc. pursuant to a separate fee agreement.

 

SECTION 6.2.        Reimbursement and Indemnification of the Owner Trustee. 
(a)  The Owner Trustee shall be entitled to be reimbursed for its reasonable
expenses (including reasonable attorneys’ fees) incurred in the performance of
its duties as Owner Trustee hereunder,

 

14

--------------------------------------------------------------------------------


 

and to be compensated reasonably for any extraordinary services rendered under
Section 4.1(b), except to the extent that such expenses arise out of or result
from (i) the Owner Trustee’s own willful misconduct or gross negligence, (ii)
the inaccuracy of any of the Owner Trustee’s representations or warranties
contained in Section 5.2 of this Agreement, (iii) the Owner Trustee’s failure to
perform obligations expressly undertaken by it in this Agreement in accordance
with the standard of care set forth in Section 4.3(a), (iv) taxes based on or
measured by any fees, commissions or compensation received by the Owner Trustee
for acting as such in connection with any of the transactions contemplated by
this Agreement or any other Trust Documents, and (v) the Owner Trustee’s failure
to use due care to receive, manage and disburse moneys actually received by it
in accordance with the terms hereof.

 

(b)           The Bank shall be entitled to be indemnified and held harmless
from and against any and all liabilities, obligations, indemnity obligations,
losses (excluding loss of anticipated profits), damages, claims, actions, suits,
judgments, out-of-pocket costs, expenses and disbursements (including agent,
legal and consultants’ fees and expenses) and taxes of any kind and nature
whatsoever (collectively, the “Liabilities”) which may be imposed on, incurred
by or asserted at any time against the Bank or the Owner Trustee in any way
relating to or arising out of the related Sub-Trust Estate, any of the
properties included therein, the administration of the related Sub-Trust Estate
or any action or inaction of the Owner Trustee hereunder or under the related
Trust Documents, except to the extent that such Liabilities arise out of or
result from (i) the Owner Trustee’s own willful misconduct or gross negligence,
(ii) the inaccuracy of any of the Owner Trustee’s representations or warranties
contained in Section 5.2 of this Agreement, (iii) the Owner Trustee’s failure to
perform obligations expressly undertaken by it in this Agreement in accordance
with the standard of care set forth in Section 4.3(a), (iv) taxes based on or
measured by any fees, commissions or compensation received by the Owner Trustee
for acting as such in connection with any of the transactions contemplated by
this Agreement or any other Trust Document, and (v) the Owner Trustee’s failure
to use due care to receive, manage and disburse moneys actually received by it
in accordance with the terms hereof.  The indemnities contained in this
Section 6.2(b) shall survive the termination of this Agreement and the removal
or resignation of the Owner Trustee hereunder.

 

(c)           Any reimbursements and indemnities to the Owner Trustee pursuant
to this Section 6.2 shall be payable by the related Servicer first, (i) relating
to the REIT Sub-Trust, out of amounts on deposit in the collection account(s)
established pursuant to the REIT Servicing Agreement prior to payments on the
REIT Certificates, and (ii) relating to the TRS Sub-Trust, out of amounts on
deposit in the Blocked Account established pursuant to the Blocked Account
Agreement and administered under the TRS Servicing Agreement prior to payments
on the TRS Certificates; second, to the extent not paid pursuant to clause first
within sixty (60) days of first being incurred, by the Certificateholders, on a
joint and several basis as contemplated by Section 3.4 of this Agreement; and
third, to the extent not paid pursuant to clause first and second within 60 days
of first being incurred, by MortgageIT, Inc.

 

SECTION 6.3.        Not Obligations of the Trust.  None of the fees, expenses
and other liabilities referred to in Sections 6.1 and 6.2 shall be obligations
of the Trust or otherwise chargeable to the related Sub-Trust Estate, except as
provided in Section 6.2 hereunder.  The Owner Trustee hereby agrees not to cause
or participate in the filing of a petition in bankruptcy against the Trust for
the nonpayment to the Owner Trustee of any amounts provided by this

 

15

--------------------------------------------------------------------------------


 

Agreement until ninety-one (91) days after the later of (i) payment in full of
the Notes issued under the Note Purchase Agreement and (ii) payment in full all
of the Trust’s obligations under the Loan Repurchase Agreement, the Loan
Purchase Agreement and the Loan Participation Agreement.

 

ARTICLE VII

 

DISSOLUTION AND TERMINATION OF TRUST

 

SECTION 7.1.        Termination.  The Trust shall not be dissolved or terminated
under this Section 7.1 until the Notes have been paid in full, all of the
Trust’s obligations under the Loan Repurchase Agreement, the Loan Purchase
Agreement and the Loan Participation Agreement have been paid in full and the
Liens on the Trust Estate created by the Facility Agreements have been released
and the Sub-Trusts are able to be dissolved.

 

The REIT Sub-Trust may be dissolved by the Holders of the REIT Certificates
MortgageIT Holdings at any time prior to the issuance of the Notes and the
pledge of the REIT Trust Estate pursuant to the Note Purchase Agreement, and at
any time after the Note Purchase Agreement is terminated in accordance with
Article III thereof, and the REIT Sub-Trust shall dissolve in connection with
the final distribution on the Note.  The TRS Sub-Trust may be dissolved by the
Holders of the TRS Certificates at any time prior to the sale of the TRS Trust
Estate pursuant to the Loan Repurchase Agreement, the Loan Purchase Agreement
and the Loan Participation Agreement, and at any time after the Loan Repurchase
Agreement, the Loan Purchase Agreement and the Loan Participation Agreement are
terminated, and the TRS Sub-Trust shall dissolve in connection with the Trust’s
last payment obligation under the Loan Repurchase Agreement, the Loan Purchase
Agreement and the Loan Participation Agreement.  After payment of all amounts
then due and payable to Wilmington Trust Company pursuant to Sections 6.1 and
6.2 hereof and the payment of all other then known liabilities of the related
Sub-Trust, all right, title and interest in the related Sub-Trust Estate still
held by the Owner Trustee at the time of such dissolution shall be transferred,
assigned and paid over to the respective Certificateholders or their designee,
and upon receipt of written instructions from the Certificateholders, the Owner
Trustee shall file a certificate of cancellation under Section 3810 of the
Statutory Trust Statute and such Sub-Trust shall terminate.

 

SECTION 7.2.        Further Assurances by the Owner Trustee upon Termination. 
Upon termination of this Trust, the Owner Trustee shall take such action as may
be requested by, and at the expense of, the Certificateholders to transfer the
remaining assets of the Trust to the Certificateholders or the
Certificateholders’ designee, including the execution of instruments of transfer
or assignment with respect to the Notes and any of the Trust Documents to which
the Owner Trustee is a party.

 

SECTION 7.3.        Insolvency of a Certificateholder.  The insolvency or other
similar incapacity of a Certificateholder shall not (i) operate to terminate the
Trust or the related Sub-Trust, (ii) entitle the Certificateholder’s legal
representatives to claim an accounting or to take any action in any court for a
partition or winding up of the related Sub-Trust Estate or (iii) otherwise
affect the rights, obligations and liabilities of the parties hereto.

 

16

--------------------------------------------------------------------------------


 

SECTION 7.4.        Event of Default  Upon the occurrence and continuation of a
default or an Event of Default under any of the Facility Agreements, all of the
proceeds from the Trust Estate shall secure and be available to satisfy the
Trust’s obligations to UBS, the Purchasers and the Noteholders under the
Facility Agreements, without regard as to which Sub-Trust relates to the
affected Mortgage Loans; provided that with respect to the REIT Sub-Trust’s
obligations to UBS, the Purchasers and the Noteholders, UBS shall first apply
all proceeds of the REIT Collateral, and with respect to the TRS Sub-Trust’s
obligations to UBS, UBS shall first apply all proceeds of the TRS Collateral. 
UBS may apply any cash that is part of the Trust Estate to such obligations
and/or collect, realize, appropriate, retain and realize upon any of the Trust
Estate.  UBS may forthwith sell, assign, give an option or options to purchase,
contract to sell, or otherwise dispose of and deliver any of the Trust Estate in
one or more parcels at a public or private sale or sales, at such place or
places, at such price or prices, and upon such other terms and conditions as UBS
may deem best for the interests of UBS, the Purchasers and the Noteholders, in a
commercially reasonable manner.  No distributions shall be made to any
Certificateholder until all of the Trust’s obligations to UBS, the Purchasers
and the Noteholders are satisfied in full.

 

ARTICLE VIII

 

SUCCESSOR OWNER TRUSTEES, CO-OWNER TRUSTEES
AND SEPARATE OWNER TRUSTEES

 

SECTION 8.1.        Resignation of the Owner Trustee; Appointment of Successor. 
(a)  The Owner Trustee may resign with respect to either or both Sub-Trusts at
any time (and shall immediately resign if it ceases to be an Eligible Owner
Trustee) by giving at least 60 days written notice to the Certificateholders,
the Depositors, UBS and the Administrator, such resignation to be effective on
the acceptance of appointment by a successor Owner Trustee under Section 8.1(b)
hereof.  The Depositors shall remove the Owner Trustee by written notice, a copy
of which shall be concurrently delivered by the Depositors to the
Certificateholders, UBS and the Administrator, if the Owner Trustee ceases to be
an Eligible Owner Trustee and fails to resign immediately.  The Owner Trustee
otherwise may be removed with respect to a Sub-Trust with or without cause at
any time (i) by the Certificateholders holding a majority of the Voting Rights
for such respective Sub-Trust Estate or (ii) by UBS, upon written notice from
UBS to the Owner Trustee that a default or Event of Default under any of the
Facility Agreements to which such Sub-Trust is a party has occurred and is
continuing with sixty (60) days’ prior written notice having been given to the
Owner Trustee by UBS a copy of which shall be concurrently delivered by such
Certificateholders to the related Depositor, UBS and the Administrator.  Any
such removal shall be effective upon the acceptance of appointment by a
successor Owner Trustee with respect to such Sub-Trust under Section 8.1 (b)
hereof.  In the case of the resignation or removal of the Owner Trustee, the
Certificateholders for each respective Sub-Trust Estate, or in the case of the
removal of the Owner Trustee for one Sub-Trust only (or upon written notice from
UBS to the Owner Trustee that a default or Event of Default under any of the
Facility Agreements to which such Sub-Trust has occurred and is continuing) UBS
may appoint a successor Owner Trustee by an instrument signed by the respective
Certificateholders or UBS for the respective Sub-Trust.  If a successor Owner
Trustee for the respective Sub-Trust shall not have been appointed within 60
days after the giving of notice of such resignation or the delivery of such
instrument with respect to such removal, the Owner Trustee, the Depositors, UBS,
the

 

17

--------------------------------------------------------------------------------


 

Administrator or the Certificateholders for the respective Sub-Trust may apply
to any court of competent jurisdiction to appoint a successor Owner Trustee to
act until such time, if any, as a successor shall have been appointed and shall
have accepted its appointment as above provided.  Any successor Owner Trustee so
appointed by such court shall immediately and without further act be superseded
by any successor Owner Trustee appointed as above provided within one year from
the date of the appointment by such court.

 

(b)           Any successor Owner Trustee, however appointed, shall execute and
deliver to the predecessor Owner Trustee and UBS an instrument accepting such
appointment and shall furnish a photocopy of such instrument to the
Certificateholders, and thereupon such successor Owner Trustee, without further
act, shall become vested with all the estates, properties, rights, powers,
duties and trusts of the predecessor Owner Trustee herein; but nevertheless,
upon the written request of such successor Owner Trustee such predecessor Owner
Trustee shall execute and deliver an instrument transferring to such successor
Owner Trustee, upon the trusts herein expressed, all the estates, properties,
rights, powers, duties and trusts of such predecessor Owner Trustee and such
predecessor Owner Trustee shall duly assign, transfer, deliver and pay over to
such successor Owner Trustee all moneys or other property then held by such
predecessor Owner Trustee upon the trusts herein expressed.

 

(c)           Any successor Owner Trustee shall be an Eligible Owner Trustee,
willing, able and legally qualified to perform the duties of the Owner Trustee
hereunder.

 

(d)           Any Person into which the Owner Trustee may be merged or converted
or with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Owner Trustee shall be a party, or any
Person to which substantially all the corporate trust business of the Owner
Trustee may be transferred, shall, subject to the terms of Section 8.1 (c)
hereof, be the Owner Trustee under this Agreement without any further act.

 

SECTION 8.2.        Co-Trustees and Separate Trustee.  Whenever the Owner
Trustee or UBS shall deem it necessary or prudent in order to conform to any law
of any jurisdiction in which all or any part of each Sub-Trust Estate shall be
situated or to make any claim or be a party to any suit with respect to each
Sub-Trust Estate, the Owner Trust Certificates, the Notes or any Trust Document,
or the Owner Trustee or UBS shall be advised in writing by counsel reasonably
satisfactory to each of them that it is so necessary or prudent, the Owner
Trustee and the Certificateholders shall execute and deliver an agreement
supplemental hereto and all other instruments and agreements, and shall take all
other action, necessary or proper to constitute one or more persons or entities,
who need not meet the requirements of Section 8.1 (c) hereof (and the Owner
Trustee may appoint one or more of its officers), either as co-trustees or
co-trustees jointly with the Owner Trustee of all or any part of the Trust
Estate, or as separate trustee or separate trustees of all or any part of the
Trust Estate, and to vest in such persons or entities, in such capacity, such
title to the Trust Estate or any part thereof and such rights or duties as may
be necessary or desirable, all for such period and under such terms and
conditions as are reasonably satisfactory to the Owner Trustee and the
Certificateholders.  In case any co-trustee or separate

 

18

--------------------------------------------------------------------------------


 

trustees shall die, become incapable of acting, resign or be removed, the title
to the Trust Estate and all rights and duties of such co-trustee or separate
trustees shall, so far as permitted by law, vest in and be exercised by the
Owner Trustee, without the appointment of a successor to such co-trustee or
separate trustees.

 

SECTION 8.3.        Notice.  At all times that a successor Owner Trustee is
appointed under Section 8.1 hereof, an Owner Trustee resigns pursuant to such
Section 8.1 or a co-trustee or separate trustee is appointed pursuant to Section
8.2 hereof, the Certificateholders promptly shall give notice of such fact to
UBS, if the Facility Agreements have not been terminated.

 

ARTICLE IX

 

SUPPLEMENTS AND AMENDMENTS

 

SECTION 9.1.        Supplements and Amendments.  Subject to Sections 9.2 and 9.3
of this Agreement, at the written request of the Certificateholders (which, if
the requested amendment relates to only one Sub-Trust, shall be the
Certificateholders of that Sub-Trust, this Agreement shall be amended by a
written instrument signed by the Owner Trustee and the Certificateholders
(which, if the requested amendment relates to only one Sub-Trust, shall be the
Certificateholders of that Sub-Trust, and, if their rights hereunder are
adversely affected, the Depositors) and with the consent of UBS, but if in the
opinion of the Owner Trustee any instrument required to be so executed
materially and adversely affects any right, duty or liability of, or immunity or
indemnity in favor of the Bank or the Owner Trustee under this Agreement or any
of the other Trust Documents to which the Owner Trustee is a party, or would
cause or result in any conflict with or breach of any terms, conditions or
provisions of, or default under, the Bank’s charter documents or by-laws or any
document contemplated hereby to which the Owner Trustee is a party, the Owner
Trustee may in its sole discretion decline to execute such instrument.  The
Owner Trustee will not execute any amendment or supplement to this Agreement
without first obtaining the written consent of UBS.

 

At any time that there is more than one Certificateholder with respect to a
Sub-Trust (as shown on the Certificate Register), the written consent to an
amendment by Certificateholders  (which, if the requested amendment relates to
only one Sub-Trust, shall be the Certificateholders of that Sub-Trust) entitled
to a majority of the Voting Rights shall be sufficient to bind all of such
Holders; provided, however, that no such amendment shall: (i) reduce in any
manner the amount of, or delay the timing of, payments received on any Owner
Trust Certificate without the consent of the affected Holder; or (ii) amend this
Section 9.1, without the written consent of all of the Holders then outstanding.

 

SECTION 9.2.        Limitation on Amendments.  Notwithstanding Section 9.1 or
Section 9.3 hereof, the Owner Trustee shall not, without the consent of UBS
amend Section 7.1 of this Agreement, or execute any amendment that, to the
actual knowledge of a Responsible Officer of the Owner Trustee, will result in
the Trust being terminated prior to the satisfaction and discharge of the Liens
of the Facility Agreements on the related Sub-Trust Estate.

 

SECTION 9.3.        Additional Amendment Provisions.  (a)  It shall not be
necessary for the consent of the respective Certificateholders under this
Article IX to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall

 

19

--------------------------------------------------------------------------------


 

approve the substance thereof.  The manner of obtaining such consents and of
evidencing the authorization of the execution thereof shall be subject to such
reasonable regulations as the Owner Trustee may prescribe.

 

(b)           The Owner Trustee, at any time from time to time, upon the request
of the Administrator but without the consent of the Certificateholders, may
amend this Agreement to modify, eliminate or add to any of its provisions, to
such extent as shall be necessary to prevent or reduce the imposition on the
Trust of any material federal, state or local taxes, at all time prior to the
liquidation of the Trust; provided, however, that such action, as evidenced by
an Opinion of Counsel acceptable to the Owner Trustee, is necessary or helpful
to prevent the imposition on the Trust of any such taxes.

 

(c)           Prior to the execution of any amendment to this Agreement, the
Owner Trustee shall be entitled to receive and rely upon an Opinion of Counsel,
at the expense of the party requesting such amendment (or, if such amendment is
requested by the Owner Trustee, then at the expense of the Trust) stating that
the execution of such amendment is authorized or permitted by this Agreement.

 

ARTICLE X

 

REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE DEPOSITOR

 

SECTION 10.1.      Representations and Warranties of the Depositor.  (a)  Each
Depositor represents and warrants as follows to the Trust and the Owner Trustee,
and acknowledges that the Trust intends to assign the benefit of these
representations and warranties to UBS for the benefit of the Noteholders, UBS,
any purchaser of any Mortgage Loan and any Certificateholder:

 

(i)            such Depositor is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement, and any and all other documents to be executed or
delivered by it in connection with this Agreement, and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Agreement, and this Agreement and such other documents executed in connection
herewith are the legal, valid and binding obligations of such Depositor,
enforceable against it in accordance with their respective terms, except as such
terms may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and by general
principles of equity;

 

(ii)           the execution and delivery of this Agreement and each other
document to be executed or delivered by it in connection with this Agreement,
and the performance of its obligations hereunder and thereunder by such
Depositor will not violate the provisions of its articles of incorporation or
by-laws, conflict with any provision of any law or regulation to which it is
subject, or conflict with, result in a breach of, or constitute a default under
any of the terms, conditions or provisions of, any agreement or instrument to
which such Depositor is a party or by which it is bound, or any order or decree

 

20

--------------------------------------------------------------------------------


 

applicable to such Depositor, or result in the creation or imposition of any
Lien on any of such Depositor’s assets or property, the result of any of the
above which would materially and adversely affect the ability of such Depositor
to carry out the transactions contemplated by this Agreement or such other
documents executed in connection herewith; no consent, approval, authorization
or order of or filing with or notice to any court or governmental agency or body
is required for the execution, delivery and performance by such Depositor of
this Agreement or such other documents; and

 

(iii)          there is no action, suit or proceeding pending against such
Depositor in any court or by or before any other governmental agency or
instrumentality which would materially and adversely affect the validity of the
Owner Trust Certificates or, with respect to MortgageIT Holdings, the Notes, or
the ability of such Depositor or the Certificateholders to carry out the
transactions contemplated by this Agreement.

 

(b)           It is understood and agreed that each of the foregoing
representations and warranties of each Depositor shall survive delivery of the
Trust Estate to the Trust.  Upon discovery or receipt of notice by either
Depositor or a Responsible Officer of the Owner Trustee of a breach of any of
the foregoing representations and warranties that materially and adversely
affects the interests of UBS, the Noteholders or the Owner Trustee for the
benefit of the Certificateholders, the party discovering such breach shall give
prompt written notice to the other party hereto and to UBS.

 

SECTION 10.2.      Accrued Interest, Etc.  Each Depositor agrees that any
income, interest, fees and other payments that it may receive in respect of the
related Trust Estate applicable to a period on or after the Closing Date shall
inure to the benefit of the Trust, and such Depositor shall pay such amounts to
the related Sub-Trust to be remitted in accordance with Section 3.1 promptly
upon receipt.

 

SECTION 10.3.      Additional Covenants of the Depositors.  Each Depositor
hereby covenants and agrees that:

 

(a)           The business and affairs of such Depositor will be managed by or
under the direction of its board of directors in accordance with its articles of
organization and operating agreement.  Such Depositor will keep correct and
complete books and records of accounts and minutes of the meetings and other
proceedings of the board of managers.  Any such resolutions, agreements and
other instruments will be continuously maintained as official records by such
Depositor.

 

(b)           Such Depositor will at all times ensure that its capitalization is
adequate in light of its business and purposes.  Such Depositor will pay from
its own funds and assets (and not the Trust’s) all obligations and indebtedness
incurred by it.

 

(c)           Such Depositor will not conduct its business in the name of the
Trust.

 

(d)           Such Depositor will not guarantee any obligations of the Trust
(including the Notes or the Owner Trust Certificates).  Such Depositor will not
operate or purport to operate as an integrated, single economic unit with
respect to the Trust or seek or obtain credit or incur

 

21

--------------------------------------------------------------------------------


 

any obligation to any third party based on the assets of the Trust or induce any
such third party to reasonably rely on the creditworthiness of the Trust in
connection therewith.

 

(e)           The accounting records of such Depositor will disclose the effect
of the transactions in accordance with generally accepted accounting principals
and any applicable statutory requirements.

 

(f)            Such Depositor hereby acknowledges, and agrees for the benefit of
the Trust, UBS, the Noteholders and the Certificateholders to perform, each
obligation imposed upon it under the Trust Documents.

 

ARTICLE XI

 

TRANSFER OF INTEREST OF THE OWNER TRUST CERTIFICATES

 

SECTION 11.1.      Registration of Transfer and Exchange of Owner Trust
Certificates.  (a)  At all times during the term of this Agreement, there shall
be maintained at the office of a registrar appointed by the Depositors (the
“Certificate Registrar”) a register (the “Certificate Register”) in which,
subject to such reasonable regulations as the Certificate Registrar may
prescribe, the Certificate Registrar shall provide for the registration of Owner
Trust Certificates and of transfers and exchanges of Owner Trust Certificates as
herein provided.  The Owner Trustee is hereby initially appointed (and hereby
agrees to act in accordance with the terms hereof) as Certificate Registrar for
the purpose of registering Owner Trust Certificates and transfers and exchanges
of Owner Trust Certificates as herein provided.  The Owner Trustee may appoint,
by a written instrument delivered to the Depositors, any other bank or trust
company to act as Certificate Registrar under such conditions as the Owner
Trustee may prescribe, provided that the Owner Trustee shall not be relieved of
any of its duties or responsibilities hereunder as Certificate Registrar by
reason of such appointment.  If the Owner Trustee resigns or is removed in
accordance with the terms hereof, the successor Owner Trustee shall immediately
succeed to its predecessor’s duties as Certificate Registrar.  Each Depositor,
the Administrator, and the Owner Trustee shall have the right to inspect the
Certificate Register or to obtain a copy thereof at all reasonable times, and to
rely conclusively upon a certificate of the Certificate Registrar as to the
information set forth in the Certificate Register.

 

(b)           No transfer, sale, pledge or other disposition of any Owner Trust
Certificate or interest therein shall be made unless that transfer, sale, pledge
or other disposition is exempt from the registration and/or qualification
requirements of the Securities Act and any applicable state securities laws, or
is otherwise made in accordance with the Securities Act and such state
securities laws.  The Trust has not been registered as an investment company
under the Investment Company Act, and no transfer of an Owner Trust Certificate
may be made (i) to any Person other than (a) a QIB or (b) a Person involved in
the organization or operation of the Trust or an Affiliate of such Person within
the meaning of the Investment Company Act or (ii) to any Person that would
require the Trust or any such trust fund to be registered as an investment
company under the Investment Company Act.  If such transfer is to be made to any
Person who is not a Person involved in the organization or operation of the
Trust or an Affiliate of such Person within the meaning of the Investment
Company Act, then the Certificate Registrar shall refuse to register such
transfer unless it receives (and upon receipt, may conclusively rely upon)

 

22

--------------------------------------------------------------------------------


 

a certificate from the Certificateholder desiring to effect such transfer
substantially in the form attached as Exhibit B-1 hereto and a certificate from
such Certificateholder’s prospective transferee substantially in the form
attached as Exhibit B-2 hereto.  None of the Trust, the Depositor, the Owner
Trustee or the Certificate Registrar is obligated to register or qualify any
Owner Trust Certificate under the Securities Act or any other securities laws or
to take any action not otherwise required under this Agreement to permit the
transfer of any Owner Trust Certificate or interest therein without registration
or qualification.  Any Certificateholder desiring to effect a transfer of an
Owner Trust Certificate or an interest therein shall, and does hereby agree to,
indemnify the Trust, the Depositors, the Administrator, the Owner Trustee, the
Trust Agent and the Certificate Registrar against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

 

(c)           No transfer of any Owner Trust Certificate or any interest therein
shall be made (A) to any employee benefit plan or other retirement arrangement,
including individual retirement accounts and annuities, Keogh plans and
collective investment funds and separate accounts in which such plans, accounts
or arrangements are invested, including, without limitation, insurance company
general accounts, that is subject to ERISA or the Code (each, a “Plan”), or (B)
to any Person who is directly or indirectly purchasing such Owner Trust
Certificate or interest therein on behalf of, as named fiduciary of, as agent
of, or with assets of a Plan.

 

(d)           (i) Each Person who has or who acquires any Ownership Interest in
an Owner Trust Certificate shall be deemed by the acceptance or acquisition of
such Ownership Interest to have agreed to be bound by the following provisions. 
The rights of each Person acquiring any Ownership Interest in an Owner Trust
Certificate are expressly subject to the following provisions:

 

(A)                              Each Person holding or acquiring any Ownership
Interest in an Owner Trust Certificate shall be a Permitted Transferee and shall
promptly notify the Owner Trustee and the Certificate Registrar of any change or
impending change in its status as a Permitted Transferee.

 

(B)                                In connection with any proposed transfer of
any Ownership Interest in an Owner Trust Certificate (other than to an Affiliate
of the Trust that is a Permitted Transferee), the Certificate Registrar shall
require delivery to it, and shall not register the Transfer of any Owner Trust
Certificate until its receipt of (i) an affidavit (a “Transfer Affidavit,” in
the form attached hereto as Exhibit C-1) from the proposed transferee, in form
and substance satisfactory to the Certificate Registrar, representing and
warranting, among other things, that such transferee is a Permitted Transferee,
that it is not acquiring its Ownership Interest in the Owner Trust Certificate
that is the subject of the proposed Transfer as a nominee, trustee or agent for
any Person that is not a Permitted Transferee, that for so long as it retains
its Ownership Interest in an Owner Trust Certificate, it will

 

23

--------------------------------------------------------------------------------


 

endeavor to remain a Permitted Transferee, and that it has reviewed the
provisions of this Section 11.1(d) and agrees to be bound by them and (ii) an
affidavit from the transferor of such Owner Trust Certificate in the form
attached hereto as Exhibit C-2.

 

(C)                                Notwithstanding the delivery of a Transfer
Affidavit by a proposed transferee under clause (B) above, if a Responsible
Officer of the Owner Trustee who is assigned to this transaction has actual
knowledge that the proposed transferee is not a Permitted Transferee, no
Transfer of an Ownership Interest in an Owner Trust Certificate to such proposed
transferee shall be effected.

 

(D)                               Each Person holding or acquiring any Ownership
Interest in an Owner Trust Certificate shall agree (x) to require a Transfer
Affidavit from any other Person to whom such Person attempts to transfer its
Ownership Interest in an Owner Trust Certificate and (y) not to transfer its
Ownership Interest unless it provides a Transfer Affidavit to the Certificate
Registrar stating that, among other things, it has no actual knowledge that such
other Person is not a Permitted Transferee.

 

(ii)    The Certificate Registrar will register the Transfer of any Owner Trust
Certificate only if it shall have received the Transfer Affidavit and Agreement
and all of such other documents as shall have been reasonably required by the
Certificate Registrar as a condition to such registration.  In addition, no
transfer of an Owner Trust Certificate shall be made unless the Certificate
Registrar shall have received a representation letter from the transferee of
such Owner Trust Certificate to the effect that such transferee is a Permitted
Transferee.

 

(e)           By its acceptance of an Owner Trust Certificate, each prospective
Holder agrees and acknowledges that no legal or beneficial interest in all or
any portion of any Owner Trust Certificate may be transferred directly or
indirectly to an individual, corporation, partnership or other Person unless
such transferee is not a Non-United States Person and any such purported
transfer shall be void and of no effect.

 

(f)            The Owner Trust Certificate shall bear a legend describing or
referencing the restrictions on transferability set forth in Sections 11.1(b),
(c) and (d).

 

(g)           Subject to compliance with Sections 11.1(b), (c) and (d), upon
surrender for registration of transfer of the Owner Trust Certificate at the
office of the Certificate Registrar or at the office of its Trust Agent in
Wilmington, Delaware, the Owner Trustee shall execute, and the Certificate
Registrar shall deliver and authenticate, in the name of the designated
transferee or transferees, one or more new Owner Trust Certificates, in
authorized denominations, evidencing in the aggregate a like aggregate
Percentage Interest in the related Sub-Trust and dated the date of
authentication by the Certificate Registrar.

 

24

--------------------------------------------------------------------------------


 

(h)           At the option of any Certificateholder, Owner Trust Certificates
may be exchanged for other Owner Trust Certificates, in authorized
denominations, evidencing in the aggregate a like aggregate Percentage Interest
in the related Sub-Trust upon surrender of the Owner Trust Certificates to be
exchanged at the office of the Certificate Registrar, or the office of its Trust
Agent in Wilmington, Delaware. Whenever any Owner Trust Certificates are so
surrendered for exchange, the Owner Trustee shall execute and the Certificate
Registrar shall authenticate and deliver, the Owner Trust Certificates which the
Certificateholder is entitled to receive.

 

(i)            If the Owner Trustee or the Certificate Registrar so requires,
every Owner Trust Certificate presented or surrendered for registration of
transfer or exchange shall be duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Owner Trustee and the
Certificate Registrar duly executed by, the Certificateholder thereof or such
person’s attorney duly authorized in writing.

 

(j)            No service charge shall be made to the requesting
Certificateholder for any registration of transfer or exchange of Owner Trust
Certificates, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any registration of transfer or exchange of Owner Trust
Certificates.

 

(k)           The Certificate Registrar shall cancel and retain or destroy, in
accordance with the Owner Trustee’s retention policy then in effect, all Owner
Trust Certificates surrendered for registration of transfer or exchange.

 

(l)            Each Depositor may make a new contribution of capital to the
respective Sub-Trust pursuant to Section 2.01(a) of the Loan Sale Agreement,

 

(m)          No transfer, sale, pledge or other disposition of any Owner Trust
Certificate or interest therein shall be made without UBS’s written consent.

 

SECTION 11.2.      Mutilated, Destroyed, Lost or Stolen Owner Trust
Certificates.  If (i) any mutilated Owner Trust Certificate is surrendered to
the Owner Trustee or the Certificate Registrar, or the Owner Trustee and the
Certificate Registrar receive evidence to their satisfaction of the destruction,
loss or theft of any Owner Trust Certificate, and (ii) there is delivered to the
Owner Trustee and the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of actual
knowledge by a Responsible Officer of the Owner Trustee or the Certificate
Registrar that such Owner Trust Certificate has been acquired by a bona fide
purchaser, the Owner Trustee shall execute and the Certificate Registrar shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Owner Trust Certificate, a new Owner Trust Certificate
of like tenor.  Upon the issuance of any new Owner Trust Certificate under this
Section 11.2, the Owner Trustee may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the
Certificate Registrar) connected therewith.  Any replacement Owner Trust
Certificate issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership of the corresponding interest in the Trust,
as if originally issued, whether

 

25

--------------------------------------------------------------------------------


 

or not the lost, stolen or destroyed Owner Trust Certificate shall be found at
any time and such original Owner Trust Certificate shall thereby be deemed
canceled.

 

SECTION 11.3.      Persons Deemed Owners.  Prior to due presentation of an Owner
Trust Certificate for registration of transfer, the Owner Trustee, the
Administrator, the Certificate Registrar, the Servicers and any agent of any of
them may treat the person or entity in whose name any Owner Trust Certificate is
registered as the owner of such Owner Trust Certificate for the purpose of
receiving distributions pursuant to Section 3.1 hereof and for all other
purposes whatsoever, and neither the Owner Trustee, the Certificate Registrar,
the Servicers nor any agent of any of them shall be affected by notice to the
contrary.

 

SECTION 11.4.      Access to Names and Addresses.  (a)  If any Certificateholder
or the Administrator (each, in such capacity, an “Applicant”) applies in writing
to the Owner Trustee, and such application states that the Applicant desires to
communicate with other Certificateholders with respect to their rights under
this Agreement or the Owner Trust Certificates and is accompanied by a copy of
the communication which such Applicant proposes to transmit, then the Owner
Trustee shall, at the expense of such Applicant, within ten (10) Business Days
after the receipt of such application, furnish or cause to be furnished to such
Applicant a list of the names and addresses of the Certificateholders as set
forth in the Certificate Register.

 

(b)           Every Certificateholder consents to the disclosure to any
Applicant of its identity and status as a Certificateholder and agrees with the
Owner Trustee that the Owner Trustee and the Certificate Registrar shall not be
held accountable in any way by reason of the disclosure of any information as to
the names and addresses of the Certificateholders hereunder, regardless of the
source from which such information was derived.

 

SECTION 11.5.      Actions of Certificateholders.  (a)  Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Agreement to be given or taken by Certificateholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Certificateholders in person or by agent duly appointed in writing; and
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Owner
Trustee.  Proof of execution of any such instrument or of a writing appointing
any such agent shall be sufficient for any purpose of this Agreement and
conclusive in favor of the Owner Trustee, if made in the manner provided in this
Section 11.5.

 

(b)           The fact and date of the execution by any Certificateholder of any
such instrument or writing may be proved in any reasonable manner which the
Owner Trustee deems sufficient.

 

(c)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by a Certificateholder shall bind every transferee of
every Owner Trust Certificate issued upon the registration of transfer of such
Certificateholder’s Owner Trust Certificate or in exchange therefor or in lieu
thereof, in respect of anything done, or omitted to be done, by the Owner
Trustee, in reliance thereon, whether or not notation of such action is made
upon such Owner Trust Certificate.

 

26

--------------------------------------------------------------------------------


 

(d)           The Owner Trustee may require such additional proof of any matter
referred to in this Section 11.5 as it shall deem necessary.

 

SECTION 11.6.      Transferee’s Agreement.  No assignment, conveyance or other
transfer pursuant to this Article XI shall be effective unless the transferee
shall have executed and delivered to the Owner Trustee an instrument containing
the transferee’s agreement to be bound by the terms of this Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1.      No Legal Title to Trust Estate in the Certificateholder.  The
Certificateholders shall not have legal title to any part of the Trust Estate;
provided, however, that the Certificateholders have a beneficial interest in the
applicable respective Sub-Trust Estate.  No transfer by operation of law or
otherwise of any right, title or interest of the Certificateholders in and to
the respective Sub-Trust Estate or hereunder shall operate to terminate this
Agreement or the Trust or the trusts hereunder or entitle any successor or
transferee to an accounting or to the transfer to it of legal title to any part
of the respective Sub-Trust Estate.

 

SECTION 12.2.      Action by the Owner Trustee is Binding.  Any actions,
directions, approvals or consents by the Owner Trustee so long as such actions,
directions, consents or approvals are made pursuant to the terms of this
Agreement shall bind the Certificateholders and shall be effective to consent to
action taken by the parties.  No such party shall be required to inquire as to
the authorization, necessity, expediency or regularity of such consent by the
Owner Trustee.

 

SECTION 12.3.      Limitation on Rights of Others.  Nothing in this Agreement,
whether express or implied, shall be construed to give to any person or entity,
other than the Bank, the Owner Trustee, the Depositors, the Certificateholders
and UBS, any legal or equitable right, remedy or claim under or in respect of
this Agreement.

 

SECTION 12.4.      Notices.  All demands, notices and communications hereunder
shall be in writing, may be given by facsimile transmission, shall be deemed to
have been given upon receipt (except that notices being sent by first class
mail, postage prepaid, shall be deemed to be received five business days
following the mailing thereof) as follows: (i) in the case of the Owner Trustee,
Wilmington Trust Company, Rodney Square North, 1100 North Market Square,
Wilmington Delaware 19890-0001, facsimile number: (302) 636-4140 or (302)
636-4141, Attention: Corporate Trust Administration; (ii) in the case of the
Depositors, 33 Maiden Lane, New York, NY 10038, facsimile number: (212)
651-4674, Attention:  Michael A. Zigrossi and John R. Cuti; (iii) in the case of
the Trust, c/o MortgageIT, Inc., 33 Maiden Lane, New York, NY 10038, facsimile
number: (212) 651-4674, Attention: Attention:  Michael A. Zigrossi and John R.
Cuti; and (iv) in the case of a Certificateholder, to that Person’s name and
address as set forth from time to time in the Certificate Register; or as to
each such Person such other address and/or facsimile number as any of them shall
specify by written notice to the other parties.

 

27

--------------------------------------------------------------------------------


 

SECTION 12.5.      Severability.  To the extent permitted by law, any provision
of this Agreement that may be determined by competent authority to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 12.6.      Limitation on the Depositors’ and the Certificateholders’
Respective Liability.  Neither of the Depositors nor any Certificateholder shall
have any liability for the performance of this Agreement except as expressly set
forth herein.

 

SECTION 12.7.      Separate Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

SECTION 12.8.      Successors and Assigns.  All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the Bank,
the Owner Trustee and its successors and assigns, the Certificateholders and the
Depositors and their respective successors and assigns, all as herein provided. 
Any request, notice, direction, consent, waiver or other instrument or action by
either Depositor shall bind the successors and assigns of such Depositor and any
request, notice, direction, consent, waiver or other instrument or action by a
Certificateholder shall bind the successors and assigns of such
Certificateholder.  It is the intention of the parties hereto that the Trust
constitute a trust formed pursuant to the laws of the State of Delaware with the
purpose of facilitating the transactions contemplated by the Trust Documents.

 

SECTION 12.9.      Headings.  The headings of the various articles and sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provision hereof.

 

SECTION 12.10.    Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

 

SECTION 12.11.    Administration of Trust.  The principal place of
administration of the Trust shall be in the State of Delaware or in the State of
New York.

 

SECTION 12.12.    Performance by the Depositor or the Administrator.  Any
obligation of the Owner Trustee or the Trust hereunder or under any Trust
Document or other document contemplated herein may be performed by either
Depositor or the Administrator and any such performance shall not be construed
as a revocation of the trusts created hereby.

 

SECTION 12.13.    No Implied Waiver.  No term or provision of this Agreement may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing entered into as provided in Section 9.1 hereof; and any such waiver
of the terms hereof shall be effective only in the specific instance and for the
specific purpose given.

 

28

--------------------------------------------------------------------------------


 

SECTION 12.14.    Third Party Beneficiary.  UBS, for itself and for the benefit
of the Noteholders, is an intended third-party beneficiary of this Agreement
from and including the date hereof to the date on which the Liens on the Trust
Estate created pursuant to the Facility Agreements are satisfied, discharged and
released; UBS shall give notice to the Owner Trustee of such release.

 

SECTION 12.15.    References.  The definitions in Article I shall apply equally
to both the singular and plural forms of the terms defined. “Include”,
“included”, “includes” and “including” shall be deemed to be followed by
“without limitation”.  “Writing”, “written” and comparable terms refer to
printing, typing, lithography or other means of reproducing words in a visible
form.  Any agreement or instrument or any law, rule or regulation of any
Governmental Authority defined or referred to in Article I means such agreement
or instrument or such law, rule or regulation as from time to time amended,
modified or supplemented in accordance with the terms thereof, including (in the
case of agreements or instruments) by waiver or consent and (in the case of such
law, rule or regulation) by succession of any comparable successor law, rule or
regulation and includes (in the case of agreements or instruments) references to
all attachments thereto and instruments incorporated therein.  References to a
Person are also to its successors and permitted assigns.  Any term defined above
by reference to any agreement or instrument or any law, rule or regulation of
any Governmental Authority has such meaning whether or not such agreement,
instrument or law, rule or regulation is in effect.  “Agreement”, “hereof’,
“herein”, “hereto”, “hereunder” and comparable terms refer to this Agreement
(including all exhibits and schedules hereto) and not to any particular article,
section, clause or other subdivision hereof or attachment hereto.  References to
any gender include, unless the context otherwise requires, references to all
genders, and references to the singular include, unless the context other
requires, references to the plural and vice versa.  References in this Agreement
to “Article”, “Section”, “Clause” or another subdivision or to an attachment
are, unless the context otherwise requires, to an article, clause or subdivision
of or attachment to this Agreement.

 

SECTION 12.16.    UBS Cash Account.  (a)  The Trust hereby authorizes and
directs UBS to create a UBS Cash Account, which account shall be held by the UBS
and shall be subject to the terms and conditions of this Agreement.  The UBS
Cash Account shall contain a sub-trust account with respect to the REIT Mortgage
Loans (the “REIT UBS Cash Account”) and a sub-trust account with respect to the
TRS Mortgage Loans (the “TRS UBS Cash Account”), that reflect the balances of
the REIT Trust Estate and the TRS Trust Estate, respectively.  UBS shall notify
the Trust, via electronic or facsimile transmission, of the UBS Cash Account
Balance on each Business Day when the UBS Cash Account Balance is greater than
zero and on each Business Day on which a Transaction or a Note Purchase occurs.

 

(b)           UBS shall credit the REIT UBS Cash Sub-Account for (i) any
deposits therein by the REIT-Sub Trust upon the REIT Sub-Trust’s written
direction pursuant to a Withdrawal/Deposit Notice, (ii) any Supplemental Amount
for any REIT Mortgage Loan upon the refunding to UBS of the Disbursement Amount
for such REIT Mortgage Loan by the Escrow Agent upon any failure to apply the
Disbursement Amount in connection with the proposed funding of a Mortgage Loan,
(iii) any credit pursuant to a UBS Cash Account Adjustment, (iv) any UBS Cash
Account Interest Accruals and (vi) any deposits by the REIT Sub-Trust under the
Note Purchase Agreement.  UBS shall credit the TRS UBS Cash Sub-Account for (i)
any

 

29

--------------------------------------------------------------------------------


 

deposits therein by the TRS Sub-Trust upon the TRS Sub-Trust’s written direction
pursuant to a Withdrawal/Deposit Notice, (ii) any amounts due the TRS Sub-Trust
and payable by UBS under any UBS Purchase Program to the extent not otherwise
netted as described in Section 3 of the Loan Repurchase Agreement, (iii) any
Supplemental Amount for any TRS Mortgage Loan upon the refunding to UBS of the
Disbursement Amount for such TRS Mortgage Loan by the Escrow Agent upon any
failure to apply the Disbursement Amount in connection with the proposed funding
of a TRS Mortgage Loan, (iv) any credit pursuant to a UBS Cash Account
Adjustment, (v) any UBS Cash Account Interest Accruals and (vi) any deposits by
the TRS Sub-Trust under the Loan Repurchase Agreement, the Loan Purchase
Agreement and/or the Loan Participation Agreement.

 

(c)           UBS shall debit the REIT UBS Cash Sub-Account for (i) any
withdrawals therefrom by the REIT Sub-Trust upon the REIT Sub-Trust’s written
direction pursuant to a Withdrawal/Deposit Notice, (ii) the Supplemental Amount
for any REIT Mortgage Loan upon payment of the Disbursement Amount for such REIT
Mortgage Loan to the Escrow Agent, (iii) any debit pursuant to a UBS Cash
Account Adjustment and (iv) any Wire Fees and other fees or other amounts
payable hereunder by the REIT Sub-Trust.  UBS shall debit the TRS UBS Cash
Sub-Account for (i) any withdrawals therefrom by the TRS Sub-Trust upon the TRS
Sub-Trust’s written direction pursuant to a Withdrawal/Deposit Notice, (ii) any
amounts due UBS and payable by the TRS Sub-Trust under any UBS Purchase Program,
(iii) the Supplemental Amount for any TRS Mortgage Loan upon payment of the
Disbursement Amount for such TRS Mortgage Loan to the Escrow Agent in accordance
with Section 2(b)(2), Section 2(c)(1) and Section 2(d)(2) of the Loan Repurchase
Agreement, (iv) any debit pursuant to a UBS Cash Account Adjustment and (v) any
Wire Fees and other fees or other amounts payable hereunder by the TRS
Sub-Trust.

 

(d)           Upon termination of any of the Facility Agreements and payment in
full of all obligations owing by the Trust under any of the Trust Documents, UBS
shall remit to each Sub-Trust the UBS Cash Account Balance in the related
sub-trust account.

 

(e)           The Trust hereby confirms and agrees that to secure the Trust’s
obligations under Transaction Documents, it hereby grants to UBS a first
priority continuing security interest in and to the UBS Cash Account and all
proceeds (as defined in the UCC) of such account.  The Trust further agrees that
UBS may issue “entitlement orders” (within the meaning of Section 8-102(a)(8) of
the UCC) or other instructions from UBS, including, without limitation,
directing the transfer or redemption of any financial asset credited to, or the
disposition of funds held in, the UBS Cash Account for application against any
obligations in such order as UBS shall determined in its sole discretion.  It is
hereby acknowledged and agreed that UBS is exercising exclusive control over the
UBS Cash Account as of the date hereof.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized, as of the date
hereof.

 

 

MORTGAGEIT HOLDINGS, INC.,

 

as a Depositor and initial Certificateholder

 

 

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name:

John R. Cuti

 

 

 

Title:

 Secretary

 

 

 

 

 

 

 

 

MORTGAGEIT, INC.,

 

as a Depositor and initial Certificateholder

 

 

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name:

John R. Cuti

 

 

 

Title:

 Secretary

 

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

as Owner Trustee

 

 

 

 

 

 

By:

/s/ Janel R. Harvilla

 

 

 

Name:

Janel R. Harvilla

 

 

 

Title:

 Financial Services Officer

 

 

Acknowledged and Agreed to with
Respect to Section 7.4 and Section 12.16
of this Agreement By:

 

UBS REAL ESTATE SECURITIES INC.

 

 

By:

/s/ ROBERT CARPENTER

 

 

Name:

Robert Carpenter

 

Title:

Director

 

 

 

 

 

 

By:

/s/ GEORGE MANGIARACINA

 

 

Name:

George Mangiaracina

 

Title:

Managing Director

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REIT CERTIFICATE

 

MORTGAGEIT SPV I, c/o Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, facsimile number: (302)
636-4140
or (302) 636-4141, Attention: Corporate Trust Administration

 

evidencing a non-assessable, fully paid 100% beneficial interest in the REIT
Sub-Trust Estate.

 

Date of Trust Agreement:
August 4, 2004

 

Percentage Interest in REIT Sub-Trust Evidenced by this Owner Trust Certificate:
100%

 

 

 

 

 

Closing Date: August 4, 2004

 

 

 

Depositor and initial Holder of the Owner Trust Certificates: MortgageIT
Holdings, Inc.

 

Owner Trustee: Wilmington Trust Company

 

 

 

Owner Trust Certificate No.REIT-1

 

 

 

THIS CERTIFICATE DOES NOT REPRESENT AN INTEREST IN, OR OBLIGATION OF, THE
DEPOSITORS, THE OWNER TRUSTEE, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OTHER
PERSON.  THIS CERTIFICATE IS NOT INSURED OR GUARANTEED, IN WHOLE OR IN PART, BY
ANY GOVERNMENTAL ENTITY OR INSTRUMENTALITY OR ANY PRIVATE INSURER OR GUARANTOR.

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 11.1 OF THE TRUST AGREEMENT (AS DEFINED HEREIN).

 

NO TRANSFER OF THIS CERTIFICATE TO (A) AN EMPLOYEE BENEFIT PLAN OR OTHER
RETIREMENT ARRANGEMENT (EACH A “PLAN”) SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR THE INTERNAL REVENUE CODE OF 1986
(THE “CODE”) OR (B) TO ANY PERSON WHO IS DIRECTLY OR INDIRECTLY PURCHASING THIS
CERTIFICATE OR INTEREST HEREIN ON BEHALF OF, AS NAMED FIDUCIARY OF, AS AGENT OF,
OR WITH ASSETS OF A PLAN WILL BE REGISTERED.

 

A-1-1

--------------------------------------------------------------------------------


 

THIS CERTIFICATE MAY NOT BE TRANSFERRED TO A NON-UNITED STATES PERSON.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES (1) AN AFFIDAVIT TO THE CERTIFICATE
REGISTRAR THAT (A) SUCH TRANSFEREE IS A PERMITTED TRANSFEREE, IT IS NOT
ACQUIRING ITS OWNERSHIP INTEREST IN THE OWNER TRUST CERTIFICATE THAT IS THE
SUBJECT OF THE PROPOSED TRANSFER AS A NOMINEE, TRUSTEE OR AGENT FOR ANY PERSON
THAT IS NOT A PERMITTED TRANSFEREE, THAT FOR SO LONG AS IT RETAINS ITS OWNERSHIP
INTEREST IN AN OWNER TRUST CERTIFICATE, IT WILL ENDEAVOR TO REMAIN A PERMITTED
TRANSFEREE, AND THAT IT HAS REVIEWED THE PROVISIONS OF SECTION 11.1(D) OF THE
TRUST AGREEMENT AND AGREES TO BE BOUND BY THEM.  EACH PERSON HOLDING OR
ACQUIRING ANY OWNERSHIP INTEREST IN AN OWNER TRUST CERTIFICATE SHALL AGREE (X)
TO REQUIRE A TRANSFER AFFIDAVIT AND AGREEMENT (IN THE FORM ATTACHED AS EXHIBIT
C-1 TO THE TRUST AGREEMENT) FROM ANY OTHER PERSON TO WHOM SUCH PERSON ATTEMPTS
TO TRANSFER ITS OWNERSHIP INTEREST IN AN OWNER TRUST CERTIFICATE AND (Y) NOT TO
TRANSFER ITS OWNERSHIP INTEREST UNLESS IT PROVIDES A TRANSFEROR AFFIDAVIT (A
“TRANSFEROR AFFIDAVIT,” IN THE FORM ATTACHED EXHIBIT C-2 TO THE TRUST AGREEMENT)
TO THE CERTIFICATE REGISTRAR STATING THAT, AMONG OTHER THINGS, IT HAS NOT ACTUAL
KNOWLEDGE THAT SUCH OTHER PERSON IS NOT A PERMITTED TRANSFEREE.  NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS OWNER TRUST CERTIFICATE TO A PERSON WHO IS NOT A PERMITTED
TRANSFEREE SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY
PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.  EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE HEREOF SHALL
BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH AND THE
PROVISIONS OF SECTION 11.1 OF THE TRUST AGREEMENT REFERRED TO HEREIN.

 

This Certificate is issued pursuant to, and in accordance with, the terms of a
Trust Agreement, dated as of August 4, 2004 (the “Trust Agreement”; terms not
otherwise defined herein shall have the meanings assigned to those terms in the
Trust Agreement), among MortgageIT, Inc., MortgageIT Holdings, Inc. (together
with MortgageIT, Inc., the “Depositors”) and Wilmington Trust Company as Owner
Trustee (the “Owner Trustee”), a summary of certain of the pertinent provisions
of which are set forth herein. This Certificate is issued under and is subject
to the terms, provisions and conditions of the Trust Agreement, to which Trust
Agreement the holder of this Certificate by virtue of the acceptance hereof
assents and by which such Certificateholder is bound.  In the event of a
conflict between the provisions of this Certificate and those of the Trust
Agreement, the provisions of the Trust Agreement shall control.

 

A-1-2

--------------------------------------------------------------------------------


 

This certifies that MORTGAGEIT HOLDINGS, INC. (the “Certificateholder”) is the
registered owner of the beneficial interest evidenced by this Certificate in the
REIT Sub-Trust, a series of MortgageIT SPV I (the “Trust”) established pursuant
to the Trust Agreement.  The assets of the Trust include the REIT Mortgage Loans
and the proceeds thereof.

 

Except to the extent of their execution and authentication, respectively, of the
REIT Certificates, the Owner Trustee and the Certificate Registrar make no
representation or warranty as to any of the statements contained herein or the
validity or sufficiency of this Certificate.  The Owner Trustee has executed
this Certificate in its limited capacity as Owner Trustee under the Trust
Agreement, and the Certificate Registrar has authenticated this Certificate in
its limited capacity as Certificate Registrar under the Trust Agreement.

 

Distributions on the REIT Certificates will be made, to the extent of available
funds in the REIT Sub-Trust, on the 2nd day of each month or, if any such day is
not a Business Day, then the next succeeding Business Day (each, a “Payment
Date”), commencing in September 2004.  As more fully described in the Trust
Agreement, distributions allocable to the REIT Certificates will be made on each
Payment Date up to the amount of Certificateholder Funds for the related Payment
Date and, to the extent not previously paid, for all prior Payment Dates.  As
and to the extent described in the Trust Agreement, distributions of
Certificateholder Funds will be limited to the amount available for such purpose
as described in Section 3.1.  Such available funds will be distributed on each
Payment Date on a pro rata basis among the Holders of the REIT Certificates.

 

Upon the retirement of all of the Notes, the Holders of the REIT Certificates
will receive all further payments in respect of the Certificateholder Funds. 
Pursuant to the Trust Agreement, all payments made with respect to the REIT
Certificates on any Payment Date shall be allocated pro rata among the Holders
of the REIT Certificates based upon their respective Percentage Interests in the
REIT Sub-Trust.  Payments to the Holders of the REIT Certificates on each
Payment Date will be made to the Certificateholders of record on the related
Record Date.  Payments to any Certificateholder on any Payment Date shall be
made by wire transfer of immediately available funds to the account of such
Certificateholder at a bank or other entity having appropriate facilities
therefor, if such Certificateholder shall have so notified the Owner Trustee and
the Servicers in writing at least five Business Days prior to the related Record
Date, or otherwise by check mailed by first class mail to the address of such
Certificateholder appearing in the Certificate Register. Final payment on each
Owner Trust Certificate will be made in like manner, but only upon presentment
and surrender of such Owner Trust Certificate at the Corporate Trust Office or
such other location specified in the notice to Certificateholders of such final
payment.

 

This Certificate does not purport to summarize the Trust Agreement and the Trust
Agreement shall govern the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby and the rights, duties and
immunities of the Owner Trustee.

 

No transfer, sale, pledge or other disposition of this Certificate or interest
herein shall be made to a Non-United States Person.

 

A-1-3

--------------------------------------------------------------------------------


 

No transfer, sale, pledge or other disposition of this Certificate or interest
herein shall be made unless that transfer, sale, pledge or the disposition is
exempt from the registration and/or qualification requirements of the Securities
Act and any applicable state securities laws, or is otherwise made in accordance
with the Securities Act and such state securities laws.  The Trust has not been
registered as an investment company under the Investment Company Act, and no
transfer of a Certificate may be made (i) to any Person other than (a) a QIB or
(b) a Person involved in the organization or operation of the Trust or an
Affiliate of such Person within the meaning of the Investment Company Act or
(ii) to any Person that would require the Trust or any such trust fund to be
registered as an investment company under the Investment Company Act.  If such
transfer is to be made to any Person who is not a Person involved in the
organization or operation of the Trust or an Affiliate of such Person within the
meaning of the Investment Company Act, then the Certificate Registrar shall
refuse to register such transfer unless it receives (and upon receipt, may
conclusively rely upon) a certificate from the Certificateholder desiring to
effect such transfer substantially in the form attached as Exhibit B-1 to the
Trust Agreement and a certificate from such Certificateholder’s prospective
transferee substantially in the form attached as Exhibit B-2 to the Trust
Agreement.  None of the Trust, the Depositors, the Owner Trustee or the
Certificate Registrar is obligated to register or qualify this Certificate under
the Securities Act or any other securities laws or to take any action not
otherwise required under the Trust Agreement to permit the transfer of this
Certificate or interest herein without registration or qualification.  Any
Certificateholder desiring to effect a transfer of this Certificate or an
interest herein shall, and does hereby agree to, indemnify the Trust, the
Depositors, the Administrator, the Owner Trustee, the Trust Agent and the
Certificate Registrar against any liability that may result if the transfer is
not so exempt or is not made in accordance with such federal and state laws.

 

No transfer of this Certificate or any interest herein shall be made (A) to any
employee benefit plan or other retirement arrangement, including individual
retirement accounts and annuities, Keogh plans and collective investment funds
and separate accounts in which such plans, accounts or arrangements are
invested, including, without limitation, insurance company general accounts,
that is subject to ERISA or the Code (each, a “Plan”), or (B) to any Person who
is directly or indirectly purchasing this Certificate or interest herein on
behalf of, as named fiduciary of, as agent of, or with assets of a Plan.

 

Prior to registration of any transfer, sale of other disposition of this Owner
Trust Certificate, (i) the proposed transferee shall provide to the Certificate
Registrar an affidavit to the effect that such transferee is a Permitted
Transferee and (ii) the Transferor shall provide the Certificate Registrar an
affidavit to the effect that, among other things, it has no actual knowledge
that the proposed transferee is not a Permitted Transferee.  Notwithstanding the
registration in the Certificate Register of any transfer, sale or other
disposition of this Owner Trust Certificate to a person who is not a Permitted
Transferee, such registration shall be deemed to be of no legal force or effect
whatsoever and such Person shall not be deemed to be a Certificateholder for any
purpose, including, but not limited to, the receipt of distributions in respect
of this Owner Trust Certificate.

 

By its acceptance of a Certificate, each prospective Holder agrees and
acknowledges that no legal or beneficial interest in all or any portion of any
Certificate may be transferred directly or indirectly to an individual,
corporation, partnership or other Person unless

 

A-1-4

--------------------------------------------------------------------------------


 

such transferee is not a Non-United States Person and any such purported
transfer shall be void and of no effect.

 

No assignment, conveyance or other transfer of this Certificate shall be
effective unless the transferee shall have executed and delivered to the Owner
Trustee an instrument containing the transferee’s agreement to be bound by the
terms of the Trust Agreement.

 

Prior to transfer of this Certificate in accordance with the foregoing and the
Trust Agreement, the Owner Trustee, the Trust and the Certificate Registrar and
any agent of any of them may treat the person or entity in whose name this
Certificate is registered as the owner hereof for the purpose of receiving
distributions pursuant to the Trust Agreement, pursuant to the Note Purchase
Agreement and for all other purposes whatsoever, and neither the Owner Trustee,
the Trust, the Certificate Registrar nor any agent of any of them shall be
affected by notice to the contrary.

 

As provided in the Trust Agreement and subject to certain limitations herein and
therein set forth, this Certificate is exchangeable for other Certificates of
the same Class in authorized denominations representing a like aggregate
Percentage Interest, as requested by the Certificateholder surrendering the
same.

 

No service charge will be made to a Certificateholder for any such registration
of transfer or exchange, but the Certificate Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

 

The Trust Agreement permits, with certain exceptions therein provided, the
amendment of the Trust Agreement and the modification of the rights of the
Certificateholders at any time by the Owner Trustee with the consent of UBS and
the Certificateholders entitled to a majority of the Voting Rights (except as
provided in the Trust Agreement).  Any consent by the Certificateholder of this
Certificate shall be conclusive and binding on such Certificateholder and upon
all future Certificateholders issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon
this Certificate.

 

The obligations created by the Trust Agreement shall not terminate until the
Notes have been paid in full and the Liens on the Trust Estate created by the
Facility Agreements have been released.

 

Unless the Certificate of Authentication on this Certificate has been executed
by or on behalf of the Certificate Registrar, by manual signature, this
Certificate shall not be entitled to any benefit under the Trust Agreement or be
valid for any purpose.

 

A-1-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Owner Trustee has caused this Certificate to be duly
executed.

 

 

MORTGAGEIT SPV I acting with respect to the
REIT Sub-Trust

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not in
its individual capacity, but solely as Owner
Trustee

 

 

 

 

 

 

 

 

 

Authorized Officer

 

This is one of the Owner Trust Certificates referred to in the within-referenced
Trust Agreement.

 

Date: August 4, 2004

 

 

 

 

WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Owner Trustee
acting as Certificate Registrar

 

 

 

 

 

 

Authorized Officer

 

A-1-6

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned (“Assignor(s)”) hereby sell(s), assign(s)
and transfer(s)
unto                                                                                                                                                                                                                                                        [(Please
print or typewrite name(s) and address(es). including postal zip code of
assignee(s)] (“Assignee(s)”) that portion of the interest in the Trust
represented by the within Owner Trust Certificate set forth below and hereby
authorize(s) the transfer and registration of transfer of such interest to
Assignee(s) on the Certificate Register of the Trust.

 

I (we) further direct the Certificate Registrar to issue a new Certificate of
the same Class for that portion of the interest in the Trust represented by the
within Certificate set forth below to the above-named Assignee(s) and deliver
such Certificate to the following address:
                                                                                                                                                                              
to issue a new Owner Trust Certificate of the same Class for the remainder of
the interest in the Trust represented by the within Certificate to the
Assignor(s) and deliver such Certificate to the following address:
                                                                                  
and to cancel the within Certificate.

 

Date:

 

 

 

 

 

Signature by or on behalf of Assignor(s)

 

 

Percentage Interest

 

Transferred:

 

 

 

 

 

Taxpayer Identification Number

 

A-1-7

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TRS CERTIFICATE

 

MORTGAGEIT SPV I, c/o Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, facsimile number: (302)
636-4140
or (302) 636-4141, Attention: Corporate Trust Administration

 

evidencing a non-assessable, fully paid 100% beneficial interest in the TRS
Sub-Trust Estate.

 

Date of Trust Agreement:
August 4, 2004

 

Percentage Interest in TRS Sub-Trust Evidenced
by this Owner Trust Certificate: 100%

 

 

 

 

 

 

 

 

Closing Date: August 4, 2004

 

 

 

Depositor and initial Holder of the Owner Trust Certificates: MortgageIT, Inc.

 

Owner Trustee: Wilmington Trust Company

 

 

 

Owner Trust Certificate No. TRS-1

 

 

 

THIS CERTIFICATE DOES NOT REPRESENT AN INTEREST IN, OR OBLIGATION OF, THE
DEPOSITORS, THE OWNER TRUSTEE, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OTHER
PERSON.  THIS CERTIFICATE IS NOT INSURED OR GUARANTEED, IN WHOLE OR IN PART, BY
ANY GOVERNMENTAL ENTITY OR INSTRUMENTALITY OR ANY PRIVATE INSURER OR GUARANTOR.

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 11.1 OF THE TRUST AGREEMENT (AS DEFINED HEREIN).

 

NO TRANSFER OF THIS CERTIFICATE TO (A) AN EMPLOYEE BENEFIT PLAN OR OTHER
RETIREMENT ARRANGEMENT (EACH A “PLAN”) SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR THE INTERNAL REVENUE CODE OF 1986
(THE “CODE”) OR (B) TO ANY PERSON WHO IS DIRECTLY OR INDIRECTLY PURCHASING THIS
CERTIFICATE OR INTEREST HEREIN ON BEHALF OF, AS NAMED FIDUCIARY OF, AS AGENT OF,
OR WITH ASSETS OF A PLAN WILL BE REGISTERED.

 

A-2-1

--------------------------------------------------------------------------------


 

THIS CERTIFICATE MAY NOT BE TRANSFERRED TO A NON-UNITED STATES PERSON.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES (1) AN AFFIDAVIT TO THE CERTIFICATE
REGISTRAR THAT (A) SUCH TRANSFEREE IS A PERMITTED TRANSFEREE, IT IS NOT
ACQUIRING ITS OWNERSHIP INTEREST IN THE OWNER TRUST CERTIFICATE THAT IS THE
SUBJECT OF THE PROPOSED TRANSFER AS A NOMINEE, TRUSTEE OR AGENT FOR ANY PERSON
THAT IS NOT A PERMITTED TRANSFEREE, THAT FOR SO LONG AS IT RETAINS ITS OWNERSHIP
INTEREST IN AN OWNER TRUST CERTIFICATE, IT WILL ENDEAVOR TO REMAIN A PERMITTED
TRANSFEREE, AND THAT IT HAS REVIEWED THE PROVISIONS OF SECTION 11.1(D) OF THE
TRUST AGREEMENT AND AGREES TO BE BOUND BY THEM.  EACH PERSON HOLDING OR
ACQUIRING ANY OWNERSHIP INTEREST IN AN OWNER TRUST CERTIFICATE SHALL AGREE (X)
TO REQUIRE A TRANSFER AFFIDAVIT AND AGREEMENT (IN THE FORM ATTACHED AS EXHIBIT
C-1 TO THE TRUST AGREEMENT) FROM ANY OTHER PERSON TO WHOM SUCH PERSON ATTEMPTS
TO TRANSFER ITS OWNERSHIP INTEREST IN AN OWNER TRUST CERTIFICATE AND (Y) NOT TO
TRANSFER ITS OWNERSHIP INTEREST UNLESS IT PROVIDES A TRANSFEROR AFFIDAVIT (A
“TRANSFEROR AFFIDAVIT,” IN THE FORM ATTACHED EXHIBIT C-2 TO THE TRUST AGREEMENT)
TO THE CERTIFICATE REGISTRAR STATING THAT, AMONG OTHER THINGS, IT HAS NOT ACTUAL
KNOWLEDGE THAT SUCH OTHER PERSON IS NOT A PERMITTED TRANSFEREE.  NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS OWNER TRUST CERTIFICATE TO A PERSON WHO IS NOT A PERMITTED
TRANSFEREE SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY
PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.  EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE HEREOF SHALL
BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH AND THE
PROVISIONS OF SECTION 11.1 OF THE TRUST AGREEMENT REFERRED TO HEREIN.

 

This Certificate is issued pursuant to, and in accordance with, the terms of a
Trust Agreement, dated as of August 4, 2004 (the “Trust Agreement”; terms not
otherwise defined herein shall have the meanings assigned to those terms in the
Trust Agreement), among MortgageIT, Inc., MortgageIT Holdings, Inc. (together
with MortgageIT, Inc., the “Depositors”) and Wilmington Trust Company as Owner
Trustee (the “Owner Trustee”), a summary of certain of the pertinent provisions
of which are set forth herein. This Certificate is issued under and is subject
to the terms, provisions and conditions of the Trust Agreement, to which Trust
Agreement the holder of this Certificate by virtue of the acceptance hereof
assents and by which such Certificateholder is bound.  In the event of a
conflict between the provisions of this Certificate and those of the Trust
Agreement, the provisions of the Trust Agreement shall control.

 

A-2-2

--------------------------------------------------------------------------------


 

This certifies that MORTGAGEIT, INC. (the “Certificateholder”) is the registered
owner of the beneficial interest evidenced by this Certificate in the TRS
Sub-Trust, a series of MortgageIT SPV I (the “Trust”) established pursuant to
the Trust Agreement.  The assets of the Trust include the TRS Mortgage Loans and
the proceeds thereof.

 

Except to the extent of their execution and authentication, respectively, of the
TRS Certificates, the Owner Trustee and the Certificate Registrar make no
representation or warranty as to any of the statements contained herein or the
validity or sufficiency of this Certificate.  The Owner Trustee has executed
this Certificate in its limited capacity as Owner Trustee under the Trust
Agreement, and the Certificate Registrar has authenticated this Certificate in
its limited capacity as Certificate Registrar under the Trust Agreement.

 

Distributions on the TRS Certificates will be made, to the extent of available
funds in the TRS Sub-Trust, on the 2nd day of each month or, if any such day is
not a Business Day, then the next succeeding Business Day (each, a “Payment
Date”), commencing in September, 2004.  As more fully described in the Trust
Agreement, distributions allocable to the TRS Certificates will be made on each
Payment Date up to the amount of Certificateholder Funds for the related Payment
Date and, to the extent not previously paid, for all prior Payment Dates.  As
and to the extent described in the Trust Agreement, distributions of
Certificateholder Funds will be limited to the amount available for such purpose
as described in Section 3.1.  Such available funds will be distributed on each
Payment Date on a pro rata basis among the Holders of the TRS Certificates.

 

Upon the retirement of all of the Notes, the Holders of the TRS Certificates
will receive all further payments in respect of the Certificateholder Funds. 
Pursuant to the Trust Agreement, all payments made with respect to the TRS
Certificates on any Payment Date shall be allocated pro rata among the Holders
of the TRS Certificates based upon their respective Percentage Interests in the
TRS Sub-Trust.  Payments to the Holders of the TRS Certificates on each Payment
Date will be made to the Certificateholders of record on the related Record
Date. Payments to any Certificateholder on any Payment Date shall be made by
wire transfer of immediately available funds to the account of such
Certificateholder at a bank or other entity having appropriate facilities
therefor, if such Certificateholder shall have so notified the Owner Trustee and
the Servicers in writing at least five Business Days prior to the related Record
Date, or otherwise by check mailed by first class mail to the address of such
Certificateholder appearing in the Certificate Register.  Final payment on each
Owner Trust Certificate will be made in like manner, but only upon presentment
and surrender of such Owner Trust Certificate at the Corporate Trust Office or
such other location specified in the notice to Certificateholders of such final
payment.

 

This Certificate does not purport to summarize the Trust Agreement and the Trust
Agreement shall govern the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby and the rights, duties and
immunities of the Owner Trustee.

 

No transfer, sale, pledge or other disposition of this Certificate or interest
herein shall be made to a Non-United States Person.

 

A-2-3

--------------------------------------------------------------------------------


 

No transfer, sale, pledge or other disposition of this Certificate or interest
herein shall be made unless that transfer, sale, pledge or the disposition is
exempt from the registration and/or qualification requirements of the Securities
Act and any applicable state securities laws, or is otherwise made in accordance
with the Securities Act and such state securities laws.  The Trust has not been
registered as an investment company under the Investment Company Act, and no
transfer of a Certificate may be made (i) to any Person other than (a) a QIB or
(b) a Person involved in the organization or operation of the Trust or an
Affiliate of such Person within the meaning of the Investment Company Act or
(ii) to any Person that would require the Trust or any such trust fund to be
registered as an investment company under the Investment Company Act.  If such
transfer is to be made to any Person who is not a Person involved in the
organization or operation of the Trust or an Affiliate of such Person within the
meaning of the Investment Company Act, then the Certificate Registrar shall
refuse to register such transfer unless it receives (and upon receipt, may
conclusively rely upon) a certificate from the Certificateholder desiring to
effect such transfer substantially in the form attached as Exhibit B-1 to the
Trust Agreement and a certificate from such Certificateholder’s prospective
transferee substantially in the form attached as Exhibit B-2 to the Trust
Agreement.  None of the Trust, the Depositors, the Owner Trustee or the
Certificate Registrar is obligated to register or qualify this Certificate under
the Securities Act or any other securities laws or to take any action not
otherwise required under the Trust Agreement to permit the transfer of this
Certificate or interest herein without registration or qualification.  Any
Certificateholder desiring to effect a transfer of this Certificate or an
interest herein shall, and does hereby agree to, indemnify the Trust, the
Depositors, the Administrator, the Owner Trustee, the Trust Agent and the
Certificate Registrar against any liability that may result if the transfer is
not so exempt or is not made in accordance with such federal and state laws.

 

No transfer of this Certificate or any interest herein shall be made (A) to any
employee benefit plan or other retirement arrangement, including individual
retirement accounts and annuities, Keogh plans and collective investment funds
and separate accounts in which such plans, accounts or arrangements are
invested, including, without limitation, insurance company general accounts,
that is subject to ERISA or the Code (each, a “Plan”), or (B) to any Person who
is directly or indirectly purchasing this Certificate or interest herein on
behalf of, as named fiduciary of, as agent of, or with assets of a Plan.

 

Prior to registration of any transfer, sale of other disposition of this Owner
Trust Certificate, (i) the proposed transferee shall provide to the Certificate
Registrar an affidavit to the effect that such transferee is a Permitted
Transferee and (ii) the Transferor shall provide the Certificate Registrar an
affidavit to the effect that, among other things, it has no actual knowledge
that the proposed transferee is not a Permitted Transferee.  Notwithstanding the
registration in the Certificate Register of any transfer, sale or other
disposition of this Owner Trust Certificate to a person who is not a Permitted
Transferee, such registration shall be deemed to be of no legal force or effect
whatsoever and such Person shall not be deemed to be a Certificateholder for any
purpose, including, but not limited to, the receipt of distributions in respect
of this Owner Trust Certificate.

 

By its acceptance of a Certificate, each prospective Holder agrees and
acknowledges that no legal or beneficial interest in all or any portion of any
Certificate may be transferred directly or indirectly to an individual,
corporation, partnership or other Person unless

 

A-2-4

--------------------------------------------------------------------------------


 

such transferee is not a Non-United States Person and any such purported
transfer shall be void and of no effect.

 

No assignment, conveyance or other transfer of this Certificate shall be
effective unless the transferee shall have executed and delivered to the Owner
Trustee an instrument containing the transferee’s agreement to be bound by the
terms of the Trust Agreement.

 

Prior to transfer of this Certificate in accordance with the foregoing and the
Trust Agreement, the Owner Trustee, the Trust and the Certificate Registrar and
any agent of any of them may treat the person or entity in whose name this
Certificate is registered as the owner hereof for the purpose of receiving
distributions pursuant to the Trust Agreement, pursuant to the Note Purchase
Agreement and for all other purposes whatsoever, and neither the Owner Trustee,
the Trust, the Certificate Registrar nor any agent of any of them shall be
affected by notice to the contrary.

 

As provided in the Trust Agreement and subject to certain limitations herein and
therein set forth, this Certificate is exchangeable for other Certificates of
the same Class in authorized denominations representing a like aggregate
Percentage Interest, as requested by the Certificateholder surrendering the
same.

 

No service charge will be made to a Certificateholder for any such registration
of transfer or exchange, but the Certificate Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

 

The Trust Agreement permits, with certain exceptions therein provided, the
amendment of the Trust Agreement and the modification of the rights of the
Certificateholders at any time by the Owner Trustee with the consent of UBS and
the Certificateholders entitled to a majority of the Voting Rights (except as
provided in the Trust Agreement).  Any consent by the Certificateholder of this
Certificate shall be conclusive and binding on such Certificateholder and upon
all future Certificateholders issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon
this Certificate.

 

The obligations created by the Trust Agreement shall not terminate until the
Notes have been paid in full and the Liens on the Trust Estate created by the
Facility Agreements have been released.

 

Unless the Certificate of Authentication on this Certificate has been executed
by or on behalf of the Certificate Registrar, by manual signature, this
Certificate shall not be entitled to any benefit under the Trust Agreement or be
valid for any purpose.

 

A-2-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Owner Trustee has caused this Certificate to be duly
executed.

 

 

MORTGAGEIT SPV I acting with respect to the
TRS Sub-Trust

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not in
its individual capacity, but solely as Owner
Trustee

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

This is one of the Owner Trust Certificates referred to in the within-referenced
Trust Agreement.

 

Date: August 4, 2004

 

 

 

 

WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Owner Trustee
acting as Certificate Registrar

 

 

 

 

 

 

Authorized Officer

 

A-2-6

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned (“Assignor(s)”) hereby sell(s), assign(s)
and transfer(s) unto                
                                                                                                                                                                                                                                                         
[(Please print or typewrite name(s) and address(es). including postal zip code
of assignee(s)] (“Assignee(s)”) that portion of the interest in the Trust
represented by the within Owner Trust Certificate set forth below and hereby
authorize(s) the transfer and registration of transfer of such interest to
Assignee(s) on the Certificate Register of the Trust.

 

I (we) further direct the Certificate Registrar to issue a new Certificate of
the same Class for that portion of the interest in the Trust represented by the
within Certificate set forth below to the above-named Assignee(s) and deliver
such Certificate to the following address:   
                                                                                                                                                                         
to issue a new Owner Trust Certificate of the same Class for the remainder of
the interest in the Trust represented by the within Certificate to the
Assignor(s) and deliver such Certificate to the following address:
                                                                                  
                                                                                                                                                            
and to cancel the within Certificate.

 

Date:

 

 

 

 

 

Signature by or on behalf of Assignor(s)

 

 

Percentage Interest

 

Transferred:

 

 

 

 

 

Taxpayer Identification Number

 

A-2-7

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF TRANSFEROR CERTIFICATE
FOR TRANSFERS OF THE OWNER TRUST CERTIFICATES

 

[Date]

 

[CERTIFICATE REGISTRAR]

 

Re:                               MortgageIT SPV I
owner trust certificates relating to the [REIT/TRS] Sub-Trust (the “Owner Trust
Certificates”)

 

Ladies and Gentlemen:

 

This letter is delivered to you in connection with the sale by
                                                     (the “Transferor”) to
                                                      (the “Transferee”) of the
Owner Trust Certificates representing a                    % Percentage Interest
in the [REIT/TRS] Sub-Trust (the “Transferred Owner Trust Certificates”).  The
Owner Trust Certificates, including the Transferred Owner Trust Certificates,
were issued pursuant to the Trust Agreement, dated as of August 4, 2004 (the
“Agreement”), among MortgageIT, Inc., MortgageIT Holdings, Inc. (together with
MortgageIT, Inc., the “Depositors”) and Wilmington Trust Company as Owner
Trustee (the “Owner Trustee”).  All capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Agreement. 
The Transferor hereby certifies, represents and warrants to you, as Certificate
Registrar, and for the benefit of the Depositors, the Owner Trustee and the
Transferee, that:

 

1.             The Transferor is the lawful owner of the Transferred Owner Trust
Certificates with the full right to transfer such Owner Trust Certificates free
from any and all claims and encumbrances whatsoever.

 

2.             Neither the Transferor nor anyone acting on its behalf has (a)
offered, transferred, pledged, sold or otherwise disposed of any Owner Trust
Certificate, any interest in any Owner Trust Certificate or any other similar
security to any person in any manner, (b) solicited any offer to buy or accept a
transfer, pledge or other disposition of any Owner Trust Certificate, any
interest in any Owner Trust Certificate or any other similar security from any
person in any manner, (c) otherwise approached or negotiated with respect to any
Owner Trust Certificate, any interest in any Owner Trust Certificate or any
other similar security with any person in any manner, (d) made any general
solicitation by means of general advertising or in any other manner, or (e)
taken any other action, which (in the case of any of the acts described in
clauses (a) through (e) hereof) would constitute a distribution of any Owner
Trust Certificate under the Securities Act of 1933, as amended (the “Securities
Act”), or would render the disposition of any Owner Trust Certificate a
violation of Section 5 of the Securities Act or any state securities laws, or
would require registration or qualification of any Owner Trust Certificate
pursuant to the Securities Act or any state securities laws.

 

B-1-1

--------------------------------------------------------------------------------


 

3.             The Transferor and any person acting on behalf of the Transferor
in this matter reasonably believe that the Transferee is a “qualified
institutional buyer” as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act (a “Qualified Institutional Buyer”) purchasing for its own
account or for the account of a Qualified Institutional Buyer. In determining
whether the Transferee is a Qualified Institutional Buyer, the Transferor and
any person acting on behalf of the Transferor in this matter have relied upon
the following method(s) of establishing the Transferee’s ownership and
discretionary investments of securities (check one or more):

 

o                                    (a) The Transferee’s most recent publicly
available financial statements, which statements present the information as of a
date within 16 months preceding the date of sale of the Transferred Owner Trust
Certificate in the case of a U.S. purchaser and within 18 months preceding such
date of sale for a foreign purchaser; or

 

o                                    (b) The most recent publicly available
information appearing in documents filed by the Transferee with the Securities
and Exchange Commission or another United States federal, state, or local
governmental agency or self-regulatory organization, or with a foreign
governmental agency or self-regulatory organization, which information is as of
a date within 16 months preceding the date of sale of the Transferred Owner
Trust Certificate in the case of a U.S. purchaser and within 18 months preceding
such date of sale for a foreign purchaser; or

 

o                                    (c) The most recent publicly available
information appearing in a recognized securities manual, which information is as
of a date within 16 months preceding the date of sale of the Transferred Owner
Trust Certificate in the case of a U.S. purchaser and within 18 months preceding
such date of sale for a foreign purchaser; or

 

o                                    (d) A certification by the chief financial
officer, a person fulfilling an equivalent function, or other executive officer
of the Transferee, specifying the amount of securities owned and invested on a
discretionary basis by the Transferee as of a specific date on or since the
close of the Transferee’s most recent fiscal year, or, in the case of a
Transferee that is a member of a “family of investment companies”, as that term
is defined in Rule 144A, a certification by an executive officer of the
investment adviser specifying the amount of securities owned by the “family of .
investment companies” as of a specific date on or since the close of the
Transferee’s most recent fiscal year.

 

4.             The Transferor and any person acting on behalf of the Transferor
understand that in determining the aggregate amount of securities owned and
invested on a discretionary basis by an entity for purposes of establishing
whether such entity is a Qualified Institutional Buyer:

 

(a) the following instruments and interests shall be excluded: securities of
issuers that are affiliated with the Transferee; securities that are part of an
unsold

 

B-1-2

--------------------------------------------------------------------------------


 

allotment to or subscription by the Transferee, if the Transferee is a dealer;
securities of issuers that are part of the Transferee’s “family of investment
companies”, if the Transferee is a registered investment company; bank deposit
notes and certificates of deposit; loan participations; repurchase agreements;
securities owned but subject to a repurchase agreement; and currency, interest
rate and commodity swaps;

 

(b) the aggregate value of the securities shall be the cost of such securities,
except where the entity reports its securities holdings in its financial
statements on the basis of their market value, and no current information with
respect to the cost of those securities has been published, in which case the
securities may be valued at market;

 

(c) securities owned by subsidiaries of the entity that are consolidated with
the entity in its financial statements prepared in accordance with generally
accepted accounting principles may be included if the investments of such
subsidiaries are managed under the direction of the entity, except that, unless
the entity is a reporting company under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, securities owned by such subsidiaries may not
be included if the entity itself is a majority-owned subsidiary that would be
included in the consolidated financial statements of another enterprise.

 

5.             The Transferor or a person acting on its behalf has taken
reasonable steps to ensure that the Transferee is aware that the Transferor is
relying on the exemption from the provisions of Section 5 of the Securities Act
provided by Rule 144A.

 

6.             The Transferor or a person acting on its behalf has furnished, or
caused to be furnished, to the Transferee all information regarding (a) the
Transferred Owner Trust Certificates and payments thereon, (b) the nature and
performance of the [REIT/TRS] Mortgage Loans, (c) the [Note Purchase
Agreement/the Loan Repurchase Agreement, the Loan Purchase Agreement and the
Loan Participation Agreement], the Agreement and the Trust Estate, and (d) any
credit enhancement mechanism associated with the Transferred Owner Trust
Certificate, that the Transferee has requested.

 

 

Very truly yours,

 

 

 

 

 

 

(Transferor)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF TRANSFEREE CERTIFICATE
FOR TRANSFERS OF THE OWNER TRUST CERTIFICATES

 

[Date]

 

[CERTIFICATE REGISTRAR]

 

Re:                               MortgageIT SPV I
owner trust certificates relating to the [REIT/TRS] Sub-Trust
(the “Owner Trust Certificates”)

 

Ladies and Gentlemen:

 

                                                   (the “Transferee”) intends to
purchase from                                                    (the
“Transferor”) the Owner Trust Certificates representing a             %
Percentage Interest in the [REIT/TRS] Sub-Trust (the “Transferred Owner Trust
Certificates”).  The Owner Trust Certificates, including the Transferred Owner
Trust Certificates, were issued pursuant to the Trust Agreement, dated as of
August 4, 2004 (the “Agreement”), among MortgageIT, Inc., MortgageIT Holdings,
Inc. (together with MortgageIT, Inc., the “Depositors”) and Wilmington Trust
Company as Owner Trustee (the “Owner Trustee”).  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Agreement.  The Transferee hereby certifies, represents and warrants to you, as
Certificate Registrar, and for the benefit of the Depositors, the Owner Trustee
and the Transferor, that:

 

1.             The Transferee is a “qualified institutional buyer” (a “Qualified
Institutional Buyer”) as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended (the “Securities Act’), and has completed
one of the forms of certification to that effect attached hereto as Annex 1 and
Annex 2.  The Transferee is aware that the sale to it of the Transferred Owner
Trust Certificates is being made in reliance on Rule 144A.  The Transferee is
acquiring the Transferred Owner Trust Certificates for its own account or for
the account of a Qualified Institutional Buyer, and understands that such
Transferred Owner Trust Certificates may be resold, pledged or transferred only
(i) to a person reasonably believed to be a Qualified Institutional Buyer that
purchases for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the resale, pledge or transfer is being made
in reliance on Rule 144A, or (ii) pursuant to another exemption from
registration under the Securities Act.

 

2.             The Transferee has been furnished with all information regarding
(a) the Transferred Owner Trust Certificates and payments thereon, (b) the
nature and performance of the Notes and the [REIT/TRS] Mortgage Loans, (c) the
[Note Purchase Agreement/the Loan Repurchase Agreement, the Loan Purchase
Agreement and the Loan Participation Agreement], (d) the Agreement and (e) any
credit enhancement mechanism associated with the Transferred Owner Trust
Certificates, that it has requested.

 

B-2-1

--------------------------------------------------------------------------------


 

3.             The transferee represents that it is not any employee benefit
plan subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or the Internal Revenue Code of 1986, as amended (the “Code”), or a
Person acting, directly or indirectly, on behalf of any such plan or any Person
acquiring such Owner Trust Certificates with “plan assets” of a Plan within the
meaning of the Department of Labor regulation promulgated at 29 C.F.R.
§2510.3-101.

 

4.             The transferee represents that it is not a Non-United States
Person.

 

 

Very truly yours,

 

 

 

 

 

 

(Transferee)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-2-2

--------------------------------------------------------------------------------


 

ANNEX 1 TO EXHIBIT B-2

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[for Transferees other than Registered Investment Companies]

 

The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Certificate Registrar], as Certificate Registrar,
with respect to the Owner Trust Certificates being transferred (the “Transferred
Owner Trust Certificates”) as described in the Transferee Certificate to which
this certification relates and to which this certification is an Annex:

 

1.             As indicated below, the undersigned is the chief financial
officer, a person fulfilling an equivalent function, or other executive officer
of the entity purchasing the Transferred Owner Trust Certificates (the
“Transferee”).

 

2.             The Transferee is a “qualified institutional buyer” as that term
is defined in Rule 144A under the Securities Act of 1933, as amended (“Rule
144A”), because (i) the Transferee owned and/or invested on a discretionary
basis $___________ in securities (other than the excluded securities referred to
below) as of the end of the Transferee’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A) and (ii) the Transferee satisfies
the criteria in the category marked below.

 

o                                    Corporation, etc.  The Transferee is a
corporation (other than a bank, savings and loan association or similar
institution), Massachusetts or similar statutory trust, partnership, or any
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended.

 

o                                    Bank.  The Transferee (a) is a national
bank or a banking institution organized under the laws of any state, U.S.
territory or the District of Columbia, the business of which is substantially
confined to banking and is supervised by the state or territorial banking
commission or similar official or is a foreign bank or equivalent institution,
and (b) has an audited net worth of at least $25,000,000 as demonstrated in its
latest annual financial statements, a copy of which is attached hereto, as of a
date not more than 16 months preceding the date of sale of the Owner Trust
Certificate in the case of a U.S. bank, and not more than 18 months preceding
such date of sale for a foreign bank or equivalent institution.

 

o                                    Savings and Loan.  The Transferee (a) is a
savings and loan association, building and loan association, cooperative bank,
homestead association or similar institution, which is supervised and examined
by a state or federal authority having supervision over any such institutions or
is a foreign savings and loan association or equivalent institution and (b) has
an audited net worth of at least $25,000,000 as demonstrated in its latest
annual financial statements, a copy of which is attached hereto, as of a date
not more than 16 months preceding the date of sale of the Owner Trust
Certificate in the case of a U.S. savings and loan

 

B-2-3

--------------------------------------------------------------------------------


 

association, and not more than 18 months preceding such date of sale for a
foreign savings and loan association or equivalent institution.

 

o                                    Broker-dealer.  The Transferee is a dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended.

 

o                                    Insurance Company.  The Transferee is an
insurance company whose primary and predominant business activity is the writing
of insurance or the reinsuring of risks underwritten by insurance companies and
which is subject to supervision by the insurance commissioner or a similar
official or agency of a state, U.S. territory or the District of Columbia.

 

o                                    State or Local Plan.  The Transferee is a
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of the state or its political subdivisions, for the
benefit of its employees.

 

o                                    ERISA Plan.  The Transferee is an employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974.

 

o                                    Investment Advisor.  The Transferee is an
investment advisor registered under the Investment Advisers Act of 1940, as
amended.

 

o                                    Other.  (Please supply a brief description
of the entity and a cross-reference to the paragraph and subparagraph under
subsection (a)(1) of Rule 144A pursuant to which it qualifies.  Note that
registered investment companies should complete Annex 2 rather than this Annex
1.)

 

 

 

3.             The term “securities” as used herein does not include (i)
securities of issuers that are affiliated with the Transferee, (ii) securities
that are part of an unsold allotment to or subscription by the Transferee, if
the Transferee is a dealer, (iii) bank deposit notes and certificates of
deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
owned but subject to a repurchase agreement and (vii) currency, interest rate
and commodity swaps.  For purposes of determining the aggregate amount of
securities owned and/or invested on a discretionary basis by the Transferee, the
Transferee did not include any of the securities referred to in this paragraph.

 

4.             For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Transferee, the Transferee
used the cost of such securities to the Transferee, unless the Transferee
reports its securities holdings in its financial statements on the basis of
their market value, and no current information with respect to the cost of those
securities has been published, in which case the securities were valued at
market.  Further, in determining such aggregate amount, the Transferee may have
included securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are consolidated with the Transferee in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Transferee’s direction. 
However, such securities were not included if the Transferee is a
majority-owned,

 

B-2-4

--------------------------------------------------------------------------------


 

consolidated subsidiary of another enterprise and the Transferee is not itself a
reporting company under the Securities Exchange Act of 1934, as amended.

 

5.             The Transferee acknowledges that it is familiar with Rule 144A
and understands that the Transferor and other parties related to the Transferred
Owner Trust Certificates are relying and will continue to rely on the statements
made herein because one or more sales to the Transferee may be in reliance on
Rule 144A.

 

o

o

 

Will the Transferee be purchasing the Transferred Owner Trust Certificates only
for the Transferee’s own

Yes

No

 

account?

 

6.             If the answer to the foregoing question is “no”, then in each
case where the Transferee is purchasing for an account other than its own, such
account belongs to a third party that is itself a “qualified institutional
buyer” within the meaning of Rule 144A, and the “qualified institutional buyer”
status of such third party has been established by the Transferee through one or
more of the appropriate methods contemplated by Rule 144A.

 

7.             The Transferee will notify each of the parties to which this
certification is made of any changes in the information and conclusions herein. 
Until such notice is given, the Transferee’s purchase of the Transferred Owner
Trust Certificates will constitute a reaffirmation of this certification as of
the date of such purchase.  In addition, if the Transferee is a bank or savings
and loan as provided above, the Transferee agrees that it will furnish to such
parties any updated annual financial statements that become available on or
before the date of such purchase, promptly after they become available.

 

 

 

 

 

Print Name of Transferee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

B-2-5

--------------------------------------------------------------------------------


 

ANNEX 2 TO EXHIBIT B-2

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[for Transferees that are Registered Investment Companies]

 

The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Certificate Registrar], as Certificate Registrar,
with respect to the Owner Trust Certificates being transferred (the “Transferred
Owner Trust Certificates”) as described in the Transferee Certificate to which
this certification relates and to which this certification is an Annex:

 

1.             As indicated below, the undersigned is the chief financial
officer, a person fulfilling an equivalent function, or other executive officer
of the entity purchasing the Transferred Certificates (the “Transferee”) or, if
the Transferee is a “qualified institutional buyer” as that term is defined in
Rule 144A under the Securities Act of 1933, as amended (“Rule 144A”), because
the Transferee is part of a Family of Investment Companies (as defined below),
is an executive officer of the investment adviser (the “Adviser”).

 

2.             The Transferee is a “qualified institutional buyer” as defined in
Rule 144A because (i) the Transferee is an investment company registered under
the Investment Company Act of 1940, as amended, and (ii) as masked below, the
Transferee alone owned and/or invested on a discretionary basis, or the
Transferee’s Family of Investment Companies owned, at least $100,000,000 in
securities (other than the excluded securities referred to below) as of the end
of the Transferee’s most recent fiscal year. For purposes of determining the
amount of securities owned by the Transferee or the Transferee’s Family of
Investment Companies, the cost of such securities was used, unless the
Transferee or any member of the Transferee’s Family of Investment Companies, as
the case may be, reports its securities holdings in its financial statements on
the basis of their market value, and no current information with respect to the
cost of those securities has been published, in which case the securities of
such entity were valued at market.

 

o                                    The Transferee owned and/or invested on a
discretionary basis $                                 in securities (other than
the excluded securities referred to below) as of the end of the Transferee’s
most recent fiscal year (such amount being calculated in accordance with Rule
144A).

 

o                                    The Transferee is part of a Family of
Investment Companies which owned in the aggregate
$                                 in securities (other than the excluded
securities referred to below) as of the end of the Transferee’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).

 

3.             The term “Family of Investment Companies” as used herein means
two or more registered investment companies (or series thereof) that have the
same investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

 

B-2-6

--------------------------------------------------------------------------------


 

4.             The term “securities” as used herein does not include (i)
securities of issuers that are affiliated with the Transferee or are part of the
Transferee’s Family of Investment Companies, (ii) bank deposit notes and
certificates of deposit, (iii) loan participations, (iv) repurchase agreements,
(v) securities owned but subject to a repurchase agreement and (vi) currency,
interest rate and commodity swaps. For purposes of determining the aggregate
amount of securities owned and/or invested on a discretionary basis by the
Transferee, or owned by the Transferee’s Family of Investment Companies, the
securities referred to in this paragraph were excluded.

 

5.             The Transferee is familiar with Rule 144A and understands that
the parties to which this certification is being made are relying and will
continue to rely on the statements made herein because one or more sales to the
Transferee will be in reliance on Rule 144A.

 

o

o

 

Will the Transferee be purchasing the Transferred Owner Trust Certificates only
for the Transferee’s

Yes

No

 

own account?

 

6.             If the answer to the foregoing question is “no”, then in each
case where the Transferee is purchasing for an account other than its own, such
account belongs to a third party that is itself a “qualified institutional
buyer” within the meaning of Rule 144A, and the “qualified institutional buyer”
status of such third party has been established by the Transferee through one or
more of the appropriate methods contemplated by Rule 144A.

 

7.             The undersigned will notify the parties to which this
certification is made of any changes in the information and conclusions herein. 
Until such notice, the Transferee’s purchase of the Transferred Owner Trust
Certificates will constitute a reaffirmation of this certification by the
undersigned as of the date of such purchase.

 

 

 

 

 

 

Print Name of Transferee or Adviser

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

IF AN ADVISER:

 

 

 

 

 

 

Print Name of Transferee

 

 

 

Date:

 

 

 

 

 

B-2-7

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TRANSFER AFFIDAVIT

 

STATE OF                          )

: ss.:

COUNTY OF                      )

 

                                                        being duly sworn,
deposes, represents and warrants as follows:

 

1.             I am a                                                         of
                                                        (the ”Owner”) a
corporation duly organized and existing under the laws of
                             , the record owner of MORTGAGEIT SPV I, Owner Trust
Certificates (the “Owner Trust Certificates”), on behalf of whom I make this
affidavit and agreement.  Capitalized terms used but not defined herein have the
respective meanings assigned thereto in the Trust Agreement, dated as of August
4, 2004 (the “Agreement”) among MortgageIT, Inc., MortgageIT Holdings, Inc. and
Wilmington Trust Company as owner trustee.

 

2.             The Owner (i) is and will be a “Permitted Transferee” as of
                                      20      and (ii) is acquiring the Owner
Trust Certificates for its own account or for the account of another Owner from
which it has received an affidavit in substantially the same form as this
affidavit.

 

3.             The Owner is aware that the Certificate Registrar will not
register the transfer of any Owner Trust Certificate unless the transferee, or
the transferee’s agent, delivers to the Certificate Registrar, among other
things, an affidavit in substantially the same form as this affidavit.  The
Owner expressly agrees that it will not consummate any such transfer if it knows
or believes that any of the representations contained in such affidavit and
agreement are false.

 

4.             The Owner consents to any additional restrictions or arrangements
that shall be deemed necessary upon advice of counsel to constitute a reasonable
arrangement to ensure that the Owner Trust Certificates will only be owned,
directly or indirectly, by an Owner that is a Permitted Transferee.

 

5.             The Owner has reviewed the restrictions set forth on the face of
the Owner Trust Certificates and the provisions of Section 11.1 of the Agreement
under which the Owner Trust Certificates were issued; and that the Owner
expressly agrees to be bound by and to comply with such restrictions and
provisions.

 

6.             The Owner will, in connection with any transfer that it makes of
the Owner Trust Certificates, obtain from its transferee the representations
required by Section 11.1(d) of the Agreement under which the Owner Trust
Certificates were issued, or an affidavit in substantially the same form as this
affidavit, and will not consummate any such transfer if it knows, or knows facts
that should lead it to believe, that any such representations are false.

 

C-1-1

--------------------------------------------------------------------------------


 

7.             The Owner will, in connection with any transfer that it makes of
the Owner Trust Certificates, deliver to the Trustee an affidavit, that it has
no actual knowledge that the proposed transferee is not a “Permitted
Transferee”.

 

8.             The Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of the United States or any state thereof or the District of Columbia, or
an estate whose income from sources without the United States may be included in
gross income for United States federal income tax purposes regardless of its
connection with the conduct of a trade or business within the United States or a
trust other than a “foreign trust” as defined in Section 7701(a)(31) of the
Code.

 

IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Vice]
President, attested by its [Assistant] Secretary, this             day of
                         , 20     .

 

[OWNER]

 

By:

 

 

Name:

Title:  [Vice] President

 

ATTEST:

 

By:

 

 

Name:

Title: [Assistant] Secretary

 

Personally appeared before me the above-named , known or proved to me to be the
same person who executed the foregoing instrument and to be a [Vice] President
of the Owner, and acknowledged to me that [he/she] executed the same as
[his/her] free act and deed and the free act and deed of the Owner.

 

Subscribed and sworn before me this             day of
                              , 20     .

 

 

 

Notary Public

 

County of

 

State of

 

My Commission expires:

 

C-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF TRANSFEROR AFFIDAVIT

 

STATE OF                          )

 

: ss.:

 

COUNTY OF                          )

 

                               , being duly sworn, deposes, represents and
warrants as follows:

 

1.             I am a                                          of
                                                 (the “Owner”), a corporation
duly organized and existing under the laws of                          , on
behalf of whom I make this affidavit.

 

2.             The Owner understands that the Purchaser has delivered to the
Certificate Registrar a transfer affidavit and agreement in the form attached as
Exhibit C-1 to the Trust Agreement.  The Owner does not know or believe that any
representation contained therein is false.

 

3.             Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Trust Agreement, dated as of August 4, 2004
(the “Trust Agreement”) among MortgageIT, Inc., MortgageIT Holdings, Inc. and
Wilmington Trust Company, as Owner Trustee.

 

IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Vice]
President, attested by its [Assistant] Secretary, this             day of
                          , 20      .

 

[OWNER]

 

By:

 

 

Name:

Title:  [Vice] President

 

ATTEST:

 

By:

 

 

Name:

Title: [Assistant] Secretary

 

Personally appeared before me the above-named                            , known
or proved to me to be the same person who executed the foregoing instrument and
to be a [Vice] President of the Owner, and acknowledged to me that [he/she]
executed the same as [his/her] free act and deed and the free act and deed of
the Owner.

 

C-2-1

--------------------------------------------------------------------------------


 

Subscribed and sworn before me this            day of
                             , 20     .

 

 

 

Notary Public

 

County of

 

State of

 

My Commission expires:

 

C-2-2

--------------------------------------------------------------------------------